Exhibit 10.9


            








                                        












BARROW HANLEY, MEWHINNEY & STRAUSS, LLC






AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT


-1-

--------------------------------------------------------------------------------






Barrow, Hanley, Mewhinney & Strauss, LLC
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT


This Amended and Restated Limited Liability Company Agreement (this
“Agreement”), effective as of February 26, 2018, is entered into by and among
OMAM Intermediary (BHMS), LLC, a Delaware limited liability company and wholly
owned, indirect subsidiary of OM(US)H (defined below) (together with its
permitted successors or assigns, “OMAM Intermediary”) and the Persons listed in
the books and records of the LLC (as defined below), each (for such period of
time as it shall remain a Member hereunder) referred to (subject to Section 9
hereof) individually as a “Member” and collectively as the “Members”.


WHEREAS, Barrow, Hanley, Mewhinney & Strauss, LLC (the “LLC”) has been formed
pursuant to the Delaware Limited Liability Company Act, as amended from time to
time (the “Act”), by the filing on December 17, 2009 of a Certificate of
Formation (as such Certificate may be amended from time to time, the
“Certificate of Formation”) in the office of the Secretary of State of the State
of Delaware;


WHEREAS, the LLC established the Barrow, Hanley, Mewhinney & Strauss, LLC Equity
Plan (the “Equity Plan”) jointly with OMAM Inc. (f/k/a Old Mutual (US) Holdings)
(“OM(US)H”), OMAM Intermediary and BHMS Investment Holdings LP (the
“Partnership”);


WHEREAS, the Partnership is a Member of the LLC;


WHEREAS, the Members entered into the Limited Liability Company Agreement,
effective January 12, 2010 (the “Original Agreement”);


WHEREAS, the Members wish to amend the Original Agreement as set forth herein;
and


WHEREAS, capitalized terms used herein, and not otherwise defined herein, have
the meanings ascribed to them in Appendix I annexed hereto, incorporated herein
and made a part hereof.


NOW, THEREFORE, in consideration of the mutual covenants herein expressed, the
parties hereto amend and restate the Original Agreement in its entirety, and
hereby agree as follows:


1.    Formation.


(a)    Formation. The Members hereby agree that the rights, duties and
liabilities of the Members shall be as provided in the Act, except as otherwise
provided in this Agreement. The existence of the LLC as a separate legal entity
shall continue until cancellation of the Certificate of Formation as provided in
the Act.
(b)Certification of Formation, Etc. The Members hereby ratify the formation of
the LLC as a limited liability company under the Delaware Act, the execution of
the Certificate of Formation by the signatory thereto as an “authorized person”
of the LLC within the meaning of the


-2-

--------------------------------------------------------------------------------




Delaware Act, and the filing of the Certificate of Formation with the Secretary
of State of the State of Delaware. The Board of Managers is hereby authorized to
execute, file and record, and to authorize any person to execute, file and
record, all such other certificates and documents, including amendments to the
Certificate of Formation, and to do such other acts as may be appropriate to
comply with all requirements for the formation, continuation and operation of a
limited liability company, the ownership of property, and the conduct of
business under the Laws of the State of Delaware and any other jurisdiction in
which the LLC may own property or conduct business.


(c)    Principal Office; Registered Office and Registered Agent. The principal
office of the LLC is JPMorgan Chase Tower, 2200 Ross Avenue, 31st Floor, Dallas,
Texas 75201. The name and address of the registered agent of the LLC for service
of process pursuant to the Act is Corporation Service Company, and the LLC’s
registered office in the State of Delaware is 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808. The Board of Managers may, upon compliance with the
applicable provisions of the Act, change the LLC’s principal office, its
registered office or registered agent from time to time, all as determined by
the Board of Managers. The Board of Managers may establish additional places of
business of the LLC, within and without the State of Delaware, as and when
required by the business of the LLC and in furtherance of its purposes set forth
in Section 2 hereof and may appoint agents for service of process in all other
jurisdictions in which the LLC shall conduct business.


2.    Purpose. The LLC is formed for the purpose of engaging in any lawful act
or activity for which limited liability companies may be formed under the Act
and engaging in any and all activities necessary, advisable, convenient or
incidental thereto, including without limitation, providing investment advisory
services. The LLC shall have all the powers necessary or convenient to carry out
the purposes for which it is formed, including without limitation the powers
granted by the Act. Accordingly, the LLC is vested with the power (i) to sue and
be sued in its own name, (ii) to contract and be contracted with in its own name
and (iii) to acquire and hold real property and personal property for the
purposes for which the LLC is established and to dispose of the real property
and personal property at its pleasure.


3.    Management.


(a)    Authority of Board of Managers. Except as otherwise required by the Act
or other applicable law or as otherwise provided in this Agreement, the Board of
Managers shall have the authority to (i) exercise all the powers and privileges
granted to a limited liability company by the Act or any other law or this
Agreement, together with any powers incidental thereto, so far as such powers
are necessary or convenient to the conduct, promotion or attainment of the
business, trade, purposes or activities of the LLC in the State of Delaware or
in any other jurisdiction in which the LLC shall conduct business and (ii) take
any other action not prohibited under the Act or other applicable law or this
Agreement; and, except as otherwise provided in this Agreement, no Member acting
in its capacity as a Member shall have any authority, power or privilege to act
on behalf of or to bind the LLC.


(b)    Designation and Removal of Managers. The LLC shall, at this time, have
four managers (each, a “Manager”); provided, however, that no person who is a
Member may also serve as a Manager. For purposes of this Agreement, the term
“Board of Managers” shall mean the


-3-

--------------------------------------------------------------------------------




Managers of the LLC in the aggregate acting as the governing body of the LLC.
The Board of Managers may appoint from its members a Chairman who shall serve in
such capacity until such time as a successor is elected and qualified, or until
such Chairman’s earlier death, resignation or removal. If the Board of Managers
appoints a Chairman, such Chairman shall perform such duties and possess such
powers as are assigned by the Board of Managers. Subject to the proviso in the
first sentence of this Section 3(b) and to the paragraph immediately following
Section 3(b)(ii), the Managers of the LLC shall be designated as follows:


(i)
Two Managers (each, an “OMAM Manager”) shall be (x) the chief executive officer
of OMAM or such other individual as is designated by the chief executive officer
of OMAM and (y) such other individual as is designated by the chief executive
officer of OMAM.



(ii)
Two Managers (the “Additional Managers”) shall be employees of the LLC,
including but not limited to any person that serves as an Executive Director of
the LLC.

 
Any changes in the number of Managers, any removal and replacement of any
Managers and any additional Managers, the filling of any vacancies and voting
rights of the Managers may be proposed at any time by the Board of Managers, any
executive director, the president or chief executive officer (or officer having
responsibility commensurate with the title of chief executive officer) of the
LLC (the “Executive Director” or, if there is more than one Executive Director,
the “Executive Directors”), or by OMAM Intermediary. Any such actions shall be
made only by OMAM Intermediary in its sole discretion. If at any time there is
no Manager, the number of Managers may be determined and one or more Managers
may be designated by OMAM Intermediary in its sole discretion. Any Manager may
resign from, retire from, abandon or otherwise terminate his, her or its status
as a Manager upon prior written notice to the LLC.


(c)    Actions of Board of Managers; Proxy.


(i)    Subject to Section 3(j) hereof, all decisions or actions to be made or
taken by the Board of Managers shall (i) require the “Consent of the Board of
Managers,” which shall mean the affirmative vote of a majority in number of all
Managers, present in person or by proxy, and shall include the affirmative vote
of at least one of the OMAM Managers, present in person or by proxy; and (ii) be
consistent with the then-current Approved Budget. The LLC and the Board of
Managers shall be subject to and operate pursuant to the Notification and
Authority Framework set forth in Attachment 1 to this Agreement (or any
successor) as applied to the LLC (a copy of which has been delivered to the each
member of the Board of Managers with the requirement that each Manager agree to
maintain the confidentiality thereof), as amended from time to time in OMAM
Intermediary’s sole discretion (which amendments shall be promptly provided to
the Board of Managers from time to time) (the “Framework”), except to the extent
that the provisions of the Framework contradict the provisions herein. Subject
to the Framework and Section 3(j) hereof, the LLC and the Board of Managers
shall have day-to-day operational independence within the Approved Budget and
shall have control over the investment philosophy, investment processes and


-4-

--------------------------------------------------------------------------------




client relationships of the LLC. The Board of Managers shall operate in
accordance with the meeting procedures set forth in Appendix II annexed hereto,
incorporated herein and made a part hereof.


(ii)    Any member of the Board of Managers, the Compensation Committee, the
Distribution Committee or any other committee authorized by the Board of
Managers may, by a writing, grant a proxy to any other member of the Board of
Managers or such committee, as the case may be, permitting such other member to
vote in approval of any matter within the scope of such proxy; provided that if
any of the OMAM Managers serves on a committee, such OMAM Manager may grant such
proxy to any other member of the Board of Managers irrespective of whether such
member serves on such committee.


(d)    Transactions with Affiliates. Subject to Sections 3(j) and 6(d) and the
second sentence of Section 3(d) hereof, the Board of Managers may cause the LLC
to enter into one or more agreements, leases, loans, contracts or other
arrangements with respect to furnishing or receiving goods, services, debt
financing or real estate with any Member, any Manager or an Affiliate thereof,
and may pay compensation thereunder for such goods, services, debt financing or
real estate, provided, however, that in each case the Board of Managers has
determined in good faith, and the Board of Managers reasonably believed, that
the terms of any such arrangements are in or not opposed to the best interests
of the LLC. Notwithstanding the foregoing and subject to Sections 3(j) and 6(d),
the LLC may, without the Consent of the Board of Managers, enter into one or
more agreements, leases, loans, contracts or other arrangements with respect to
furnishing or receiving goods, services, debt financing or real estate with
OMAM, or an Affiliate of OMAM in the ordinary course of business, provided,
however, that the terms of any such arrangements are no less favorable to the
LLC than the terms of such arrangements with a party that is not affiliated with
any Member, Manager or an Affiliate thereof, and the LLC has provided prior
written notice of such arrangement to OMAM Intermediary.


(e)    Power of Officers to Bind the LLC. The Chief Executive Officer of the LLC
shall have the authority to sign agreements, contracts, instruments or other
documents in the name of and on behalf of the LLC, as shall be determined by the
Board of Managers. The Board of Managers may authorize any other Person to sign
agreements, contracts, instruments or other documents in the name of and on
behalf of the LLC, and such authority may be general or limited to specific
instances.


(f)    Appointment and Removal of Officers and Other Agents. Subject to Section
3(j) hereof, the Board of Managers may appoint one or more individuals as agents
of the LLC with, in each case, such title, duties, power and authority as the
Board of Managers shall determine from time to time, and such agents may be
referred to as officers of the LLC; provided, however, that no such appointment
by the Board of Managers by itself shall cause any Manager to cease to be a
“manager” of the LLC within the meaning of the Act or this Agreement or restrict
the ability of the Board of Managers to exercise the powers so delegated. The
power and authority of any agent appointed by the Board of Managers under this
Section 3(f) shall not exceed the power and authority possessed by the Board of
Managers under this Agreement and shall be exercised subject to all separate
consent rights of OMAM Intermediary under this Agreement. Unless the authority
of the agent designated as the officer in question is limited in the document
appointing such officer or is


-5-

--------------------------------------------------------------------------------




otherwise specified by the Board of Managers, any officer so appointed shall
have the same authority to act for the LLC as a corresponding officer of a
Delaware corporation would typically have to act for a Delaware corporation in
the absence of a specific delegation of authority.


Employees with the title of “Managing Director” shall be deemed to have
officer-equivalent status. The officers of the LLC shall hold office until their
successors are duly appointed or their earlier death, resignation or removal.
Any officer so appointed may be removed at any time, with or without cause, by
the Consent of the Board of Managers. Any officer may resign from his or her
office upon prior written notice to the LLC. If any office shall become vacant,
a replacement officer may be appointed by the Consent of the Board of Managers.
None of the officers of the LLC need be a Manager. Two or more offices may be
held by the same person. The remuneration of all officers of the LLC may be
fixed by the Compensation Committee. The Board of Managers may in the future
name other officers of the LLC, having powers commensurate with such title or
such powers and duties as they shall determine.


The Executive Director(s) of the LLC shall report directly to such person
designated by OMAM Intermediary in its sole discretion, which shall initially be
the Chief Executive Officer of OMAM.


(g)Committees of the Board of Managers. Other than any Committee required to be
established by the Framework (currently the Distribution Committee and the
Compensation Committee), the Board of Managers may, in its discretion and in
accordance with the Framework, designate one or more committees, each committee
to consist of one or more of the Managers or other Persons and which shall have
and may exercise, except as may be otherwise limited by law, such delegable
powers and authority as shall be conferred or authorized by Consent of the Board
of Managers. The power and authority of any committee designated by the Board of
Managers under this Section 3(g) shall not exceed the power and authority
possessed by the Board of Managers under this Agreement and shall be exercised
subject to all separate consent rights of OMAM Intermediary under this
Agreement. Such committees shall operate in accordance with the meeting
procedures set forth in Appendix II.


(h)    Distribution and Compensation Committees. In accordance with Section 3(g)
hereof and as required by the Framework, the Board of Managers hereby designates
a Distribution Committee and a Compensation Committee as hereinafter provided,
and delegates to such committees the powers and authority set forth below:


(i)The Distribution Committee shall be comprised solely of one or more OMAM
Managers or their designees. If there is at any time no OMAM Manager, then the
Distribution Committee shall be comprised solely of the then Chief Executive
Officer of OMAM or any designee of the Chief Executive Officer of OMAM.
Initially the Distribution Committee is comprised of Chief Executive Officer of
OMAM. The Distribution Committee will determine the amount and timing of
distributions by the LLC subject to the terms of this Agreement and applicable
law and after consultation with the Board of Managers. In its decisions, the
Distribution Committee shall have regard to the distribution policy of the LLC
(the “Distribution Policy”), the short-term working capital requirements of the
LLC, regulatory requirements and any expenditures contemplated by the LLC’s
Approved Budget;


-6-

--------------------------------------------------------------------------------




provided, however, that the Distribution Committee shall not have the authority
to delay or withhold any distribution contemplated by Section 6(c) hereof.
(ii)    The Compensation Committee shall be comprised of two or more Managers,
at least one of whom shall at all times be an OMAM Manager or his or her
designee and one of whom shall generally be Additional Managers, subject to
Section 3(b). If there is at any time no OMAM Manager or designee thereof, the
then Chief Executive Officer of OMAM or any designee of the Chief Executive
Officer of OMAM shall be one of the members of the Compensation Committee. The
Compensation Committee shall be responsible for determining all
compensation-related matters, including without limitation: (A) the setting of
salaries, (B) the allocation of bonuses and certain other payments to employees
of the LLC from time to time, (C) the allocation of any long term compensation,
including LLC Interests to any employee of the LLC, (D) the division of total
compensation between elements (A) and (B) and (C) for each employee and (E) all
matters for which the Compensation Committee makes determinations or exercises
discretion as provided in this Agreement, the Agreement of Limited Partnership,
the Equity Plan, each as amended from time to time, and any employment or
consulting agreement between the LLC and a Limited Partner. The Compensation
Committee decision-making shall be by majority vote of the members of the
Compensation Committee, provided, however, that the Chief Executive Officer of
OMAM will review all proposed determinations and decisions and will have the
power, in his capacity as Chief Executive Officer of OMAM (and not in his
capacity as a member of the Compensation Committee, if applicable), to require
that the proposed determination be revised or decision reversed. In such event
the Compensation Committee shall submit a new proposed determination or decision
until the same is acceptable to the Chief Executive Officer of OMAM; provided,
however, if no agreement is reached within thirty (30) days of the submission of
the first revised proposed determination or decision, then the dispute will be
referred to the appropriate committee of the Board of Directors of OMAM or the
Oversight Committee of OM(US)H or other Person or Committee, as determined by
OMAM from time to time in its sole discretion. Any decision of such committee of
OM(US)H shall be final, binding and conclusive with respect to the LLC, the
Board of Managers and the Members. The Compensation Committee shall meet at
least annually and prior to the time of any Trading Window.


(iii)    A designee appointed by an OMAM Manager pursuant to this Section 3(h)
need not be a Manager of the Company.


(i)    Standard of Care for Managers. Each Manager shall be entitled to rely, in
the performance of his or her duties, on information, opinions, reports or
statements, including financial statements, in each case prepared by one or more
agents or employees, counsel, certified public accountants or other Persons
employed by the LLC, as to matters that such Manager believes to be within such
Persons’ special competence.


(j)    Actions Requiring Consent of OMAM Intermediary. Notwithstanding any other
provision of this Agreement, the Board of Managers covenants and agrees that it
shall not take any of the following actions without the prior written consent of
OMAM Intermediary:




-7-

--------------------------------------------------------------------------------




(i)    amend this Agreement or the Certificate of Formation;


(ii)    incur any obligation for borrowed money, except as provided in Section
6(d) hereof;


(iii)    enter into transactions with Affiliates or Related Parties of the LLC
or any Member or Manager other than in the ordinary course of business, except
as provided in Sections 3(d) and 6(d) hereof;


(iv)    file any lawsuit by or on behalf of the LLC in any federal, state or
local court;


(v)    enter into any agreement or transaction or series of related agreements
or transactions out of the ordinary course of business for the sale, exchange or
transfer of any assets of the LLC with a value in excess of $15,000;


(vi)    issue, sell or consent to the Transfer of any LLC Interest to any
Person, or permit or authorize the issuance or creation of any other direct or
indirect interests, or rights to acquire any other direct or indirect interest,
in the LLC except for issuances, sales or consents to the Transfers of LLC
Interests to employees of the LLC in accordance with this Agreement and the
Equity Plan of up to the Maximum LLC Interests, subject to all of the terms and
conditions of this Agreement and the Equity Plan;


(vii)    redeem any LLC Interest or loan monies to any Person, except as
provided in Section 6(d) hereof;


(viii)    adopt or modify the annual budget and business plan;


(ix)    pledge LLC assets as security for any obligation or otherwise encumber
LLC assets;


(x)    enter into any consent decree, settlement or negotiation with a
government regulatory or enforcement agency;


(xi)    enter into any consent decree or settlement as a result of legal action
from a private party;


(xii)    assume any third-party liability or provide a guarantee outside the
ordinary course of business;


(xiii)    create any subsidiary, enter into an agreement of partnership or
become a member of a limited liability company, a partner (general or limited)
of a partnership or a limited liability limited partnership or a joint venture,
or a shareholder of a corporation; become a trustee of a trust or business
trust; or become a holder of equity securities of any other entity;


(xiv)    merge or enter into an agreement to merge or enter into a joint venture
agreement or other form of strategic alliance;


-8-

--------------------------------------------------------------------------------






(xv)    appoint officers of the LLC having the title of Chief Executive Officer,
President, Chief Financial Officer, Chief Operating Officer, Chief Compliance
Officer, Chief Investment Officer (or, in each case, any office or officer with
responsibilities commensurate with any of the foregoing titles);


(xvi)    appoint, retain or terminate a firm of independent public accountants
for the preparation of the LLC’s financial statements set forth in Section 14(c)
hereof;


(xvii)    change the nature of the LLC’s business or its overall policies;


(xviii)    commence any voluntary bankruptcy, insolvency or similar proceeding
with the LLC as debtor;


(xix)    dissolve, liquidate or wind up the operations or any portion of the
operations of the LLC;


(xx)    make any tax elections;


(xxi)enter into any non-competition or other similar agreement that restricts or
limits the actions of the LLC or of the Partnership;


(xxii)consummate an Event of Dissolution;


(xxiii)enter into any transaction or series of related transactions for the
lease, sale or purchase of real property; or


(xxiv)enter into any other transaction or series of related transactions out of
the ordinary course of business;




(k)    Covenants regarding OFAC. Neither the LLC, nor any Member or Manager, nor
any of their respective affiliates, nor any of their respective employees,
officers, directors, representatives or agents is, nor will they become, a
Person with whom U.S. Persons are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit, or Support Terrorism), or other governmental
action and is not and will not engage in any dealings or transactions or be
otherwise associated with such Persons. Neither the LLC, nor any Member or
Manager, nor any of their respective Affiliates, nor any of their respective
employees, officers, directors, representatives or agents, has taken or will
take any action that would constitute a violation of the USA Patriot Act, P.L.
107-56, 1115 Stat. 272 (2001), as amended, including without limitation the
anti-money laundering provisions thereof.




-9-

--------------------------------------------------------------------------------




(l)    Approved Budget. Subject to Section 3(j) hereof, the Chief Executive
Officer of the LLC shall be responsible for the preparation of a budget and
business plan for each Fiscal Year, and shall, by the date designated by the
Chief Financial Officer (or person having responsibility commensurate with the
title of chief financial officer) of OM(US)H (usually on or about September 15
of the year immediately preceding such Fiscal Year) and unless otherwise
extended by the Chief Financial Officer of OM(US)H, submit such proposed budget
and business plan to the Board of Managers for preliminary approval. If approved
by the Board of Managers, such proposed budget and business plan shall be
submitted by the Chief Executive Officer of the LLC to OM(US)H for final
approval. If OM(US)H notifies the Chief Executive Officer of the LLC of any
objection(s) to the proposed budget and business plan, the Chief Executive
Officer of the LLC shall revise and resubmit such proposed budget and business
plan to the Board of Managers, and, if then approved by the Board of Managers,
such proposed budget and business plan shall be resubmitted by the Chief
Executive Officer of the LLC to OM(US)H. The same procedures for approval,
objection, revision and resubmission shall be applicable until final approval of
a proposed budget and business plan by OM(US)H; provided, however, that if such
final approval is not obtained, the budget and business plan then in effect will
continue. Upon such final approval, such budget and business plan shall be the
“Approved Budget” for the relevant period. Subject to Section 3(j) hereof, not
later than 30 days prior to any fiscal quarter, the Chief Executive Officer of
the LLC may submit proposed changes to the then Approved Budget for such
subsequent fiscal quarter as he shall deem necessary. Such changes shall be
subject to the same approval process as the initially proposed budget and to the
extent finally approved by OM(US)H shall modify the previously Approved Budget,
and the modified budget and business plan shall thereupon be the Approved Budget
for the relevant period.


(m)    Financial Reporting. The Chief Executive Officer of the LLC shall provide
OM(US)H with regular reporting reconciling actual expenses against the LLC’s
Approved Budget, in a format reasonably requested by OM(US)H. Any changes to the
previously Approved Budget, if approved by OM(US)H, shall be reflected in the
next succeeding monthly report of the LLC and will be shown as variances to the
initial Approved Budget. The Chief Executive Officer of the LLC shall be
responsible for delivering to OM(US)H on a monthly basis all other financial
reporting regarding the LLC that is requested by OM(US)H from time to time.


(n)    Cooperation. The officers of the LLC shall, and the Board of Managers
shall cause the LLC and its employees to work cooperatively with OM(US)H to
support and utilize group-wide distribution strategies, services and initiatives
in each case to the extent consistent with good commercial practice, operational
goals and the Approved Budget.


(o)    OMAM Designations. For purposes of this Section 3, OMAM may designate any
rights or duties reserved for OMAM or OM(U)SH to any subsidiary of OMAM that is
also a direct or indirect owner of the LLC.


4.    Capital Contributions; Capital Accounts; and Liability of Members.


(a)    Capital of Members. The Capital Contributions that each Member has made
to the LLC on or before the date of this Agreement or at anytime hereafter shall
be properly reflected on the books and records of the LLC.




-10-

--------------------------------------------------------------------------------




(b)    Additional Capital. No Member shall be obligated to contribute any
additional capital to the LLC. In the event that the Board of Managers
determines that the LLC requires additional working capital, the Board of
Managers may seek to obtain such additional working capital by voluntary
contribution from OMAM Intermediary (which, if so contributed, shall be an
“Additional Capital Contribution”). Additional Capital Contributions shall be
repaid in accordance with Section 6(a)(iii), except to the extent that OMAM
Intermediary and the Board of Managers otherwise agree in writing.


(c)    Capital Accounts. A separate capital account (each, a “Capital Account”)
will be maintained for each Member in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv). Consistent therewith, the Capital Account of each
Member will be determined and adjusted as follows:


(i)    Each Member’s Capital Account will be increased by:


(A)    Any Capital Contributions consisting of cash made by such Member plus the
Book Basis of any Capital Contributions consisting of property made by such
Member (net of any liabilities to which such property is subject or which are
assumed by the LLC);


(B)    The Member’s distributive share of Profits and other items of income or
gain; and


(C)    Any other increases required or permitted by Treasury Regulation Section
1.704-1(b)(2)(iv).


(ii)    Each Member’s Capital Account will be decreased by:


(A)    Any distributions of cash made from the LLC to such Member plus the fair
market value of any property distributed in kind to such Member (net of any
liabilities to which such property is subject or which are assumed by such
Member);


(B)    The Member’s distributive share of Losses and other items of expense,
deduction or loss; and


(C)    Any other decreases required or permitted by Treasury Regulation Section
1.704-1(b)(2)(iv).


(iii)    In determining the amount of any liability for purposes of
subparagraphs (i) and (ii) above, there shall be taken into account Section
752(c) of the Code and any other applicable provisions of the Code and Treasury
Regulations.


(d)    Admission of Additional Members; Adjustments to OMAM Intermediary’s
Percentage Interest. Subject to any restrictions or other applicable procedures
imposed by Sections 3(j) and 8 hereof, additional members may be admitted to the
LLC on such terms and conditions as may be specified by the Board of Managers
(or in the case of an issuance or transfer of LLC Interests pursuant to the
Equity Plan, by the Compensation Committee), including agreeing to certain


-11-

--------------------------------------------------------------------------------




non-solicitation covenants. Prior to admission of any employee of the LLC as a
Member of the LLC or the issuance or Transfer of additional LLC Interests to an
employee of the LLC that is an existing Member of the LLC, each such proposed
Member shall be required to execute (i) a Subscription Agreement, (ii) if
applicable, an Instrument of Transfer and/or (iii) any other agreements,
documents or instruments specified by the Board of Managers or OM(US)H in their
respective sole discretion. In connection with any such admission, including any
admission due to a Transfer of all or part of an LLC Interest under Section 8
hereof, the Board of Managers shall amend the books and records of the LLC to
reflect the inclusion of the additional Member(s) and shall notify the other
Members of such admission in writing. Following the award of an LLC Interest
pursuant to the Equity Plan (including awards to an employee who is already a
Member), subject to the provisions of Section 4.4 of the Equity Plan, the
Percentage Interest of OMAM Intermediary and corresponding number of Units shown
on the books and records of the LLC shall be reduced by an amount equal to the
Percentage Interest and corresponding number of Units assigned to such awarded
LLC Interest. To the extent that an LLC Interest is forfeited pursuant to the
Equity Plan, subject to the provisions of Section 4.5(c) of the Equity Plan, the
Percentage Interest or OMAM Intermediary and corresponding number of Units shall
be increased by the Percentage Interest and corresponding number of Units
represented by the forfeited portion of such LLC Interest.


(e)    No Rights of Creditors. Nothing contained herein will, or is intended to
or will be deemed to, benefit any creditor of the LLC or any creditor of any
Member, and no such creditor will have any rights, interests or claims
hereunder, be entitled to any benefits hereunder or be entitled to require the
LLC, any Manager or any Member to demand, solicit or accept any loan, advance or
additional Capital Contribution for or to the LLC or to enforce any right which
the LLC or any Member may have against any other Member or which any Member may
have against the LLC, pursuant to this Agreement or otherwise.


(f)    Voting Rights of the Members. Notwithstanding anything to the contrary
contained in this Agreement and except as provided in Section 18(b), no Member,
other than OMAM Intermediary (or its transferee in the event OMAM Intermediary
transfers all of its LLC Interests pursuant to Section 8(a)), shall have the
right to vote on any matter under this Agreement or the Act, including, with
respect to any merger, consolidation, conversion, transfer or continuance of the
LLC.


(g)    Resignations, Etc. Upon payment of the purchase price by any purchaser to
a Member who is an employee of the LLC (or a transferee of an employee of the
LLC as permitted under this Agreement and the Equity Plan) in accordance with
this Agreement and the Equity Plan for all LLC Interests held by such Member,
such Member: (i) shall be deemed to have withdrawn from the LLC; (ii) shall
cease to be a Member of the LLC; and (iii) shall no longer have any rights
hereunder; provided that such Member shall continue to be bound as set forth in
Section 18(g). Upon the resignation or withdrawal from the LLC by any other
Member with the prior written consent of OM(US)H in its sole discretion, such
Member: (i) shall be deemed to have withdrawn from the LLC; (ii) shall cease to
be a Member of the LLC; and (iii) shall no longer have any rights hereunder;
provided that such Member shall continue to be bound as set forth in Section
18(g). Except as provided in this Section 4(g), no Member may resign or withdraw
from the LLC prior to the


-12-

--------------------------------------------------------------------------------




termination of the LLC pursuant to Section 13 without the prior written consent
of OM(US)H in its sole discretion.


(h)    No Interest. No interest shall accrue or be paid on any Capital
Contribution made to the LLC.


5.    Return of Contributions. No Member shall have the right to withdraw or to
be repaid any capital contributed by it or to receive any other payment in
respect of such Member’s LLC Interest, including without limitation as a result
of the withdrawal or resignation of such Member from the LLC, except as
specifically provided in Section 6 hereof.


6.    Distributions.


(a)    In General. Subject to Sections 4(b), 6(c), 6(d), 6(e), 6(f) and 6(g)
hereof, all distributions (other than distributions on liquidation of the LLC)
shall be made to the Members, at such times and in such aggregate amounts as
determined by the Distribution Committee, as follows:


(i)    First, to OMAM Intermediary in an amount equal to its Unpaid ACC Return;


(ii)    Second, to OMAM Intermediary until it has received pursuant to this
Section 6(a)(ii) an amount equal to the OMAM Intermediary Income Preference;


(iii)    Third, to OMAM Intermediary to the extent of any Additional Capital
Contributions not previously distributed to it pursuant to this Section
6(a)(iii); and


(iv)    Thereafter, to the Members generally in proportion to their respective
Percentage Interests and in accordance with the Distribution Policy.


Notwithstanding anything to the contrary herein, no distribution shall be made
to any Member (A) if such distribution would violate Section 18-607 of the Act
or other applicable law, (B) to the extent that the Distribution Committee
determines in good faith that such distributions, if made, would cause the LLC
(or any Affiliate of the LLC) to be or remain in default, violate or lose rights
or benefits, under any material agreement with a third party or (C) to the
extent that the amount of cash remaining at the LLC following such distribution
would not be sufficient to satisfy working capital requirements, regulatory
requirements, foreseeable claims and financial obligations of the LLC and other
short-term cash needs of the LLC.


In the event that the cumulative distribution to OMAM Intermediary under Section
6(a)(ii) with regard to any calendar year is less than $25 million, then all
amounts that the LLC would otherwise distribute to Members other than OMAM
Intermediary under this Agreement and the Distribution Policy thereafter shall
be distributed to OMAM Intermediary until such time as OMAM Intermediary has
received an amount equal to the lesser of (A) the amount of such shortfall and
(B) the cumulative amount distributed to the Members other than OMAM
Intermediary in respect of such calendar year.


(b)    Distributions upon Liquidation. In the event of the dissolution and
liquidation of the LLC pursuant to Section 13 hereof, the net cash proceeds
and/or other assets of the LLC available


-13-

--------------------------------------------------------------------------------




for distribution after satisfaction of the liabilities of the LLC in accordance
with Section 13(e) shall be distributed among the Members in proportion to their
respective positive Capital Account balances.


(c)    Tax Distributions. Tax distributions shall be made not less often than
quarterly to each Member at the times (other than at the time of a Terminating
Capital Event) necessary to provide the Members with sufficient minimum cash
distributions to pay an amount equal to their quarterly estimated (and final
annual) tax liabilities for all taxable periods directly related to taxable
income (in excess of losses allocated to such Member for all prior periods)
reportable by such Member as set forth on U.S. Schedule K-1 with respect to such
Member’s interest in the LLC (including with respect to any year in which such
Member sold its interest, whether during or after employment); provided,
however, that each of the foregoing amounts shall be determined, in the case of
a Member that is itself a pass-through entity, as if the equity owners of such
Member were themselves Members of the LLC; and, provided, further, that the
amount of such distributions shall be computed assuming the highest combined
federal and state individual income tax rate in Texas and assuming (unless
federal tax law is amended to provide otherwise) state taxes are deductible
federally (such distributions, “Tax Distributions”) and shall take into account
any amounts withheld and remitted to any tax authority by the LLC pursuant to
any Withholding Tax Act as described in Section 7(k). Tax Distributions shall
also be made within 30 days after the receipt of a final assessment with respect
to any federal or state income tax audit of the LLC’s income tax returns. Tax
Distributions shall be treated as advances of distributions that would otherwise
be made in the absence of provisions of this Section 6(c), and distributions
made pursuant to Section 6(a) shall be taken into account in determining the
amount to be distributed pursuant hereto. If, following the end of any Fiscal
Year, the LLC determines that it has made Tax Distributions to a Member that
exceed the amount of distributions that would otherwise have been made to such
Member with respect to such Fiscal Year in the absence of this Section 6(c), the
LLC shall be authorized to recover such excess amount by reducing future
distributions to such Member; provided, however, that the LLC shall retain the
right, exercisable in its discretion, to recover any unpaid portion of such
excess amount directly from such Member (or former Member). For the avoidance of
doubt, it is the meaning and intention of this Section 6(c) that Tax
Distributions shall fully and timely fund the federal and state income tax
liability attributable to any taxable income (in excess of losses allocated to a
Member for all prior periods) reportable by a Member as set forth on U.S.
Schedule K-1 with respect to such Member’s LLC Interest (or, if such Member is
itself a pass-through entity, the equity owners thereof), and, to the extent
that Tax Distributions do not fully achieve this result, the LLC shall use
reasonable efforts to accelerate or increase Tax Distributions accordingly,
including, if reasonably practicable, following the occurrence of a Terminating
Capital Event if the timing of the winding up and dissolution of the LLC
following such Terminating Capital Event is such that income tax liability on
amounts to be distributed on account thereof must be paid by the Members in the
interim, and provided, however, that it shall not be deemed reasonable for the
LLC to accelerate or increase Tax Distributions in the event that doing so would
result in the LLC’s failing to have reasonable working capital reserves or would
cause the LLC not to be in compliance with regulatory requirements, although in
any such event the LLC would use reasonable efforts to borrow the funds
necessary to accelerate or increase such Tax Distributions so as to fully and
timely fund the federal and state income tax liabilities of the Members (or the
equity owners of Members that are themselves pass-through entities).


-14-

--------------------------------------------------------------------------------






(d)    Credit Agreements with OM(US)H.


(i)    OMAM Intermediary may, in its sole discretion, cause the LLC, as the
lender, to enter into a revolving credit loan agreement, in a form provided by
OM(US)H, with OM(US)H, as the borrower, in an amount approximately equal to the
LLC’s excess cash for the Fiscal Year that is not distributed to Members
pursuant to the Distribution Policy at an interest rate and on such other terms
as determined by OM(US)H in its sole discretion. Prior to the end of the Fiscal
Year, the Chief Executive Officer of the LLC shall determine the LLC’s cash
requirements through the end of the Fiscal Year and shall notify OM(US)H in
writing of such cash requirements.


(ii)    OM(US)H, as the lender, in its sole discretion may loan to the LLC, as
the borrower, pursuant to a revolving credit loan agreement, in a form provided
by OM(US)H, such amounts as may from time to time be requested by the Board of
Managers and approved by OM(US)H, in OM(US)H’s sole and absolute discretion, for
such purposes as may be mutually agreed by OM(US)H and the LLC, at an interest
rate equal to the interest rate of the revolving credit agreement referenced in
Section 6(d)(i) and on such other terms as determined by OM(US)H in its sole
discretion.


(iii)    The LLC has no obligation to enter into any loan agreement with any
Member other than as provided in this Section 6(d). The LLC may enter into loan
agreements with OM(US)H as provided in this Section 6(d) without the consent of
any Manager or Member other than OMAM Intermediary.




(e)    Special Distribution in Respect of LLC Interests. If for any Fiscal Year
an LLC


Interest has been awarded to one or more employees of the LLC pursuant to
Section 4.1 of the Equity Plan, the LLC shall distribute to OMAM Intermediary an
amount equal to the aggregate of the Participant Interest Values (as defined in
the Equity Plan) of all such LLC Interests awarded for such Fiscal Year as of
the dates they were awarded; provided, however that any such distribution shall
be reduced, but not below zero, by the amount previously distributed to OMAM
Intermediary under this Section 6(e) on account of the issuance of LLC Interests
subsequently forfeited pursuant to Section 4.5 of the Equity Plan (and not
already taken into account under this Section 6(e)), and the unapplied balance
of any such previous distributions to OMAM Intermediary shall be carried forward
to subsequent Fiscal Years for application in accordance with the terms of this
Section 6(e).


(f)    LLC Interests Held During Portion of Taxable Year. Distributions to
Members pursuant to Sections 6(a) and 6(c) with respect to any period or periods
shall take account of the Members' varying LLC Interests during such period or
periods in accordance with the Distribution Policy.


(g)    Distributions Upon a Change in Control. Upon a Change in Control of the
LLC (as defined in the Equity Plan as a “Change in Control of the Company”), the
vested and unvested LLC Interests held directly by Participants (as defined in
the Equity Plan) or by the Partnership shall be redeemed or purchased in
accordance with Section 8.3 of the Equity Plan.


-15-

--------------------------------------------------------------------------------






7.    Allocation of Profits and Losses.


(a)    Allocations of Profits. Except as otherwise provided in Sections 7(c) and
7(d) hereof, Profits shall be allocated among the Members in the following order
and priority:


(i)    Allocation of ACC Return. First, to OMAM Intermediary until the excess of
(A) the aggregate amount of Profits allocated to OMAM Intermediary pursuant to
this Section 7(a)(i) for all taxable years over (B) the aggregate amount of
Losses allocated to OMAM Intermediary pursuant to Section 7(b)(iii) hereof for
all taxable years is equal to OMAM Intermediary’s ACC Return;


(ii)    Allocation of OMAM Intermediary Income Preference. Second, to OMAM
Intermediary until the excess of (i) the aggregate amount of Profits allocated
to OMAM Intermediary pursuant to this Section 7(a)(ii) for all taxable years
over (ii) the aggregate amount of Losses allocated to OMAM Intermediary pursuant
to Section 7(b)(iii) hereof for all taxable years is equal to the OMAM
Intermediary Income Preference;


(iii)    Chargeback of Loss of Unreturned Additional Capital Contributions.
Third, to OMAM Intermediary until the excess of (i) the aggregate amount of
Losses allocated to OMAM Intermediary pursuant to Section 7(b)(iii) for all
taxable years over (ii) the aggregate amount of Profits allocated to OMAM
Intermediary pursuant to this Section 7(a)(iii) for all taxable years equals
zero;


(iv)    Allocation of Profits to Continuing Members. Fourth, to each Continuing
Member until the excess of (A) the aggregate amount distributed or distributable
to such Continuing Member pursuant to Section 6(a)(iv) hereof for all taxable
years over (B) the aggregate amount of Profits allocated to such Continuing
Member pursuant to this Section 7(a)(iv) and Section 7(a)(v) for all taxable
years, minus the aggregate amount of Losses allocated to such Continuing Member
pursuant to Sections 7(b)(i) and 7(b)(v) for all taxable years is zero (in
proportion to the ratios determined by dividing the amount of such excess by the
aggregate amount of such excesses with respect to all Continuing Members); and


(v)    Residual Allocations. Thereafter, to the Continuing Members in proportion
to their respective Percentage Interests.
    
(b)    Allocation of Losses. Except as otherwise provided in Sections 7(c) and
7(d) hereof, Losses shall be allocated among the Members in the following order
of priority:


(i)    Chargeback of Undistributed Residual Allocations. First, to each Member
until the excess of (A) the aggregate amount of Profits allocated to such Member
pursuant to Sections 7(a)(iv) and 7(a)(v) for all taxable years over (B) the sum
of (x) the aggregate amount of distributions made to such Member pursuant to
Section 6(a)(iv) for all taxable years plus (y) the aggregate amount of Losses
allocated to such Member pursuant to this Section 7(b)(i) and Section 7(b)(v)
for all taxable years equals zero (in proportion to the


-16-

--------------------------------------------------------------------------------




ratios determined by dividing the amount of such excess by the aggregate amount
of such excesses with respect to all Members);


(ii)    Loss of Unreturned Additional Capital Contributions. Second, to OMAM
Intermediary until the excess of (A) the aggregate amount of Losses allocated to
OMAM Intermediary pursuant to this Section 7(b)(ii) for all taxable years over
(B) the aggregate amount of Profits allocated to such Member pursuant to Section
7(a)(iii) for all taxable years equals the amount of OMAM Intermediary’s
Unreturned Additional Capital Contributions;


(iii)    Loss of Undistributed OMAM Intermediary Income Preference. Third, to
OMAM Intermediary until the excess of (i) the aggregate amount of Profits
allocated to OMAM Intermediary pursuant to Section 7(a)(ii) for all taxable
years over (ii) the sum of (A) the aggregate amount of distributions made to
OMAM Intermediary pursuant to Section 6(a)(ii) for all taxable years plus (B)
the aggregate amount of Losses allocated to OMAM Intermediary pursuant to this
Section 7(b)(iii) for all taxable years equals zero;


(iv)    Chargeback of Unpaid ACC Returns. Fourth, to OMAM Intermediary until the
excess of (A) the aggregate amount of Profits allocated to OMAM Intermediary
pursuant to Section 7(a)(i) for all taxable years over (B) the sum of (x) the
aggregate amount of distributions made to OMAM Intermediary pursuant to Sections
6(a)(i) for all taxable years plus (y) the aggregate amount of Losses allocated
to such Member pursuant to this Section 7(b)(iv) for all taxable years equals
zero; and


(v)    Residual Loss Allocations. Thereafter, to the Continuing Members in
accordance with their Percentage Interests.


(c)    Certain Special Allocations.


(i)    Special Allocation to Noncontinuing Members. There shall be specially
allocated to each Noncontinuing Member income or gain (or if there is
insufficient income or gain, items of gross income or gain) until the excess of
(A) the aggregate amount distributed or distributable to such Noncontinuing
Member pursuant to Section 6(a)(iv) hereof for all taxable years over (B) the
aggregate amount of income and gain (or items of gross income and gain)
allocated to such Noncontinuing Member pursuant to this Section 7(c)(i) and
Sections 7(a)(iv) and 7(a)(v) for all taxable years, minus the aggregate amount
of items of expense, deduction and loss allocated to such Noncontinuing Member
pursuant to Sections 7(b)(i) and 7(b)(v) for all taxable years is zero (in
proportion to the ratios determined by dividing the amount of such excess by the
aggregate amount of such excesses with respect to all Noncontinuing Members).


(ii)    Awards and Forfeitures of LLC Interests. There shall be specially
allocated to OMAM Intermediary any expense or deduction attributable to the
award of an LLC Interest pursuant to Section 4.1 of the Equity Plan or the award
of any Compensatory Property, and any income recognized by the LLC pursuant to
Treasury Regulation Section 1.83-6(c) in connection with the forfeiture of any
such LLC Interest or Compensatory Property. There shall be specially allocated
to the Partnership any expense or deduction attributable to the award of an LLC
Interest to Eligible Employees (as defined in the Equity Plan) pursuant to
Section 4.4 of the Equity Plan,


-17-

--------------------------------------------------------------------------------




and any income recognized by the LLC pursuant to Treasury Regulation Section
1.83-6(c) in connection with the forfeiture of any such LLC Interest.


(iii)    Special Allocation of Certain Amortization. There shall be specially
allocated to OMAM Intermediary any expense or deduction attributable to the
amortization of the intangible assets of Barrow, Hanley, Mewhinney & Strauss,
Inc., that were transferred to the Company in the merger of Barrow, Hanley,
Mewhinney & Strauss, Inc., with and into the Company.


(iv)    Special Distributions to OMAM Intermediary. There shall be specially
allocated to OMAM Intermediary income or gain (or if there is insufficient
income or gain, items of gross income or gain) of the LLC equal to the amount of
any special distribution to OMAM Intermediary pursuant to Section 6(e) or
Section 6(g). Insofar as possible the items of the income or gain (or items of
gross income or gain) allocated to OMAM Intermediary under the foregoing
sentence shall have the same character as the items constituting the Performance
Allocation for the period in question


(v)    Certain Deferred Tax Items. There shall be specially allocated to OMAM
Intermediary the amount of any item deductible for federal income tax purposes
attributable to the operation of any compensatory program, including without
limitation any accrued short-term incentive plan, long-term incentive plan or
any voluntary deferred compensation plan, of Barrow, Hanley, Mewhinney &
Strauss, Inc. through and including the date of such corporation’s merger with
and into a limited liability company.
    
(vi)    Terminating Capital Event. Income and gain or deduction and loss from a
Terminating Capital Event (or, if there is insufficient income and gain or
deduction and loss, items of gross income or deduction) shall be allocated among
the Members in the following order and priority:


(a)    First, to each Member other than OMAM Intermediary until the positive
balance of such Member’s Capital Account is equal to such Member’s Participant
Interest Value, and


(b)    Second, the balance to OMAM Intermediary.


(d)    Regulatory Allocations. Prior to the application, and notwithstanding the
provisions, of Sections 7(a), 7(b) and 7(c) hereof, the following special
allocations shall be made in the following manner:


(i)    Nonrecourse Deductions. Notwithstanding any other provisions of this
Section 7(d), Nonrecourse Deductions for any taxable year shall be allocated, to
the extent permitted under Treasury Regulation Section 1.704-2, to the Members
in proportion to their respective Percentage Interests.


(ii)    LLC Minimum Gain Chargeback. Notwithstanding any other provisions of
this Section 7, in the event there is a net decrease in LLC Minimum Gain during
a taxable year, the Members shall be allocated items of income and gain in
accordance with Treasury Regulation


-18-

--------------------------------------------------------------------------------




Section 1.704-2(f). This Section 7(d)(ii) is intended to comply with the minimum
gain chargeback requirement of Treasury Regulation Section 1.704-2(f) and shall
be interpreted and applied in a manner consistent therewith.


(iii)    Member Nonrecourse Debt. Notwithstanding any other provisions of this
Section 7, to the extent required by Treasury Regulation Section 1.704-2(i), any
items of income, gain, deduction and loss of the LLC that are attributable to
Member Nonrecourse Debt shall be allocated in accordance with the provisions of
Treasury Regulation Section 1.704-2(i).


(iv)    Limitation on Allocation of Recourse Losses. No allocation of any items
of loss or deduction shall be made to a Member if, as a result of such
allocation, such Member would have an Adjusted Capital Account Deficit.


(v)    Qualified Income Offset. Any Member who unexpectedly receives an
adjustment, allocation or distribution described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) which causes or increases an Adjusted
Capital Account Deficit in such Member’s Capital Account shall be allocated
items of income and gain sufficient to eliminate such increase or Adjusted
Capital Account Deficit caused thereby, as quickly as possible, to the extent
required by such Treasury Regulation. This Section 7(d)(v) is intended to comply
with the alternate test for economic effect set forth in Treasury Regulation
Section 1.704-l(b)(2)(ii)(d) and shall be interpreted and applied in a manner
consistent therewith.


(vi)    Distributions of Nonrecourse Liability Proceeds. If, during a taxable
year, the LLC makes a distribution to any Member that is allocable to the
proceeds of any nonrecourse liability of the LLC that is allocable to an
increase in LLC Minimum Gain pursuant to Treasury Regulation Section 1.704-2(h),
then the LLC shall elect, to the extent permitted by Treasury Regulation Section
1.704-2(h)(3), to treat such distribution as a distribution that is not
allocable to an increase in LLC Minimum Gain.


(vii)    Compliance with Code Section 704(b). The allocation provisions
contained in this Section 7 are intended to comply with Code Section 704(b) and
the Treasury Regulations promulgated thereunder and shall be interpreted and
applied in a manner consistent therewith.


(e)    Tax Allocations. Items of income, gain, deduction and loss for purposes
of determining the Members’ Capital Accounts (that is, for “book purposes”)
shall be determined in accordance with the same principles as such items are
determined for reporting such items on the LLC’s federal income tax return. All
items of income, gain, deduction, loss or credit for tax purposes shall be
determined in accordance with the Code and, except to the extent otherwise
required by the Code, allocated to and among the Members in the same percentages
in which the Members share in such items for book purposes.
(f)    Certain Allocations with Respect to Contributed Property. In accordance
with Code Section 704(c) and the Treasury Regulations thereunder, items of
depreciation, amortization, gain, loss, and deduction with respect to any
property contributed to the capital of the LLC shall, solely for tax purposes,
be allocated among the Members so as to take account of any variation between
the adjusted basis of such property to the LLC for federal income tax purposes
and its initial book


-19-

--------------------------------------------------------------------------------




value, such allocation to be made by the Distribution Committee in its sole
discretion in accordance with any method permitted by the applicable Treasury
Regulations.
(g)    Tax Elections. Any elections or other decisions relating to allocations
of income, gain, deduction, loss or credit hereunder or any other tax elections
(including elections under Code Section 754) that must be made at the LLC level
(as opposed to by the Members) shall be made (or not made) by the Distribution
Committee in its sole discretion on behalf of the LLC.
(h)    LLC Interests Held During Portion of Taxable Year. For purposes of
determining the income, gain, loss, deduction or credit, or any other items
allocable to any period, such items shall be determined on a daily, monthly, or
other basis, as determined by the Distribution Committee including any
permissible method under Code Section 706 and the Treasury Regulations
thereunder.
(i)    Consistent Reporting. The Members are aware of the income tax
consequences of the allocations made by this Section 7 and hereby agree to be
bound by the provisions of this Section 7 in reporting their distributive shares
of LLC income and loss for income tax purposes.
(j)     Amounts Withheld with Respect to Members. The LLC is authorized to
withhold from payments and distributions, or with respect to allocations to the
Members, and to pay over to any federal, state, local, or foreign government,
all amounts required to be so withheld pursuant to any provisions of any
federal, state, local, or foreign law, and shall allocate any such amounts to
the Members with respect to which such amount was withheld. All such amounts
withheld shall be treated as amounts paid or distributed, as the case may be, to
the Members with respect to which such amount was withheld pursuant to this
Section 7(j) for all purposes under this Agreement.


(k)    Payments with Respect to Certain Nonvested LLC Interests; Taxes Withheld.
A distribution with respect to a Nonvested LLC Interest for which there has not
been an effective election under Code Section 83(b), including an amount paid
directly to a holder of a limited partnership interest in the Partnership (the
“LP Interest,” and collectively, the “LP Interests”) and any withholding tax or
other tax payable with respect to such distribution pursuant to the Code, the
Treasury Regulations, or any state or local statute, regulation or ordinance
requiring such payment (a “Withholding Tax Act”), shall be treated as a
distribution to the Member holding such Nonvested LLC Interest for all purposes
of this Agreement, consistently with the character or source of the income,
profits or distributions which gave rise to such payment or withholding
obligation. The Distribution Committee shall have the authority to take all
actions necessary to enable the LLC to make such payments with respect to such
Nonvested LLC Interests and to comply with the provisions of any Withholding Tax
Act applicable to the LLC and to carry out the provisions of this Section 7(k).
Each Member shall indemnify and hold harmless the LLC for all taxes (including
interest, penalties and additions to tax) relating to amounts received by such
Member from the LLC that were required to have been withheld by the LLC under
applicable law.


8.    Restrictions on Transfers and Issuances of LLC Interests.


(a)Restrictions in General. Except as otherwise permitted under the Equity Plan
or this Section 8(a), neither the Partnership nor any other Member shall
Transfer to any transferee all or any portion of his, her or its LLC Interest
and no transferee shall be admitted as a Member to the


-20-

--------------------------------------------------------------------------------




LLC without the prior written consent of OMAM Intermediary as provided in
Section 3(j). OMAM Intermediary and any of its successors and assigns, in its
sole discretion, may Transfer all or any portion of its LLC Interest to any
transferee (the “OMAM Transferee”) without any restriction or limitation. Any
transferee permitted under this Section 8(a) shall not be admitted as a Member
unless such transferee (i) agrees in writing to be bound by all of the
provisions of this Agreement, including without limitation Section 4(d) and (ii)
executes any agreements, documents or instruments specified by the Board of
Managers or OM(US)H.


(b)Rescission Rights. If a Member other than OMAM Intermediary Transfers his,
her or its LLC Interest to the Partnership, such Member shall have the right to
rescind such Transfer within three (3) business days of such Transfer by
providing written notice to the Chief Executive Officer of the LLC with a copy
to the OMAM Managers Such Transfer shall be null and void and ineffective to
Transfer such Member’s LLC Interest and such Member shall continue as a Member
of the LLC and such Transfer shall have no effect on such Member’s rights or
obligations as a Member hereunder. Such Member shall not be entitled to any
right, and shall not be subject to any obligation, under the limited partnership
agreement of the Partnership as a result of such Transfer.


(c)Transfers in Violation of this Agreement. In the event of any attempted or
purported Transfer in contravention of any of the provisions of this Agreement,
such attempted or purported Transfer shall be null and void and ineffective to
Transfer any interest in the LLC and shall not bind, or be recognized by or on
the books of, the LLC, and any attempted or purported transferee in such
Transfer shall not be or be treated as or deemed to be a Member for any purpose.
In the event of such attempted or purported Transfer in contravention of any of
the provisions of this Agreement, then the LLC and each other Member shall, in
addition to all rights and remedies at law and equity, be entitled to a decree
or order restraining and enjoining such Transfer, and the offending Member shall
not plead in defense thereto that there would be an adequate remedy at law; it
being expressly hereby acknowledged and agreed that damages at law would be an
inadequate remedy for a breach or threatened breach of the provisions set forth
in this Agreement concerning any such attempted or purported Transfer.


(d)Court Ordered Transfers. In the event of any Transfer which, notwithstanding
having been prohibited by the terms of this Agreement, is mandated by a court of
final jurisdiction, the transferee shall not be admitted as a Member of the LLC
and shall have no voting or consent rights hereunder unless otherwise required
by the Act.


(e)Issuance of LLC Interests. During the term of this Agreement and subject to
Sections 3(h)(ii) and 3(j) hereof, the LLC shall not issue any LLC Interest to
any employee of the LLC without the Consent of the Compensation Committee.


(f)Certificated Interests. (i) Ownership of LLC Interests will be evidenced by
certificates. The books reflecting the issuance and transfer of any certificates
shall be kept by the LLC. The certificates shall be consecutively numbered and
shall be entered in the books of the LLC as they are issued and shall exhibit
the holder’s name and the number of Units held by such holder. The certificates
shall carry a legend noting (i) the restrictions on the transfer or assignment
of the LLC Interests, (ii) that each LLC Interest constitutes a “security under
the Delaware UCC


-21-

--------------------------------------------------------------------------------




and Other State UCC (as defined below) and (iii) any other matters as shall be
determined by the LLC in accordance with the Securities Act of 1933, as amended
(the “Securities Act”), or any other federal or state securities or blue sky
laws. The LLC may determine the conditions upon which a new certificate may be
issued in place of a certificate which is alleged to have been lost, stolen or
destroyed and may, in its discretion, require the owner of such certificate or
its legal representative to give bond, with sufficient surety, to indemnify the
LLC and any transfer agent and registrar against any and all loss or claims
which may arise by reason of the issuance of a new certificate in the place of
the one lost, stolen, or destroyed. The Members agree that the certificates may
be held by the Company or OM(US)H on behalf of the Recipient.


(ii)    Each LLC Interest (including each Unit) shall constitute a “security”
within the meaning of, and governed by, (a) Article 8 of the Uniform Commercial
Code (including Section 8-102(a)(15) thereof) as in effect from time to time in
the State of Delaware (the “Delaware UCC”) and (b) the corresponding provisions
of the Uniform Commercial Code of any other applicable jurisdiction that now or
hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995 (each, an “Other State UCC”). For all purposes of this
Article 8 of the Delaware UCC and any Other State UCC and to the fullest extent
permitted by law, the laws of the State of Delaware shall constitute the local
law of the Company in the Company’s capacity as the issuer of LLC Interests.


(g)Compliance with Securities Laws. Notwithstanding anything to the contrary
herein, the LLC shall not issue any LLC Interest, and no Member shall Transfer
its LLC Interest, to the extent that such issuance or Transfer would violate the
Securities Act or any other federal or state securities or blue sky laws.


9.    Certain Provisions Inapplicable to Nonvested LLC Interests. An LLC
Interest issued pursuant to the Equity Plan may be subject to vesting conditions
that cause all or a portion of such LLC Interest to be classified as
“substantially nonvested property” within the meaning of Treasury Regulation
Section 1.83-3(b) (any such LLC Interest, or portion thereof, including an LLC
Interest held by the Partnership, a “Nonvested LLC Interest”). A holder of a
Nonvested LLC Interest shall, in general, be a Member for purposes of this
Agreement. Notwithstanding the foregoing, for purposes of Sections 4(c), 6(b),
6(c) and 7, “Member” shall not include a Member to the extent that its LLC
Interest is a Nonvested LLC Interest for which there has not been an effective
election under Code Section 83(b), and such LLC Interest shall be disregarded
for purposes of such provisions.


10.    Liability. Except as otherwise provided by the Act, the debts,
obligations and liabilities of the LLC, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the LLC,
and no Member or Manager shall be obligated personally for any such debt,
obligation or liability of the LLC by reason of acting in such capacity. No
Member shall be required to lend any funds to the LLC. The liability of each
Member for the losses, debts and obligations of the LLC shall be limited to its
Capital Contributions theretofore made to the LLC by such Member (or its
predecessor in interest) which have not been previously repaid to or withdrawn
by such


-22-

--------------------------------------------------------------------------------




Member (or its predecessor in interest) in accordance with the terms of this
Agreement. No Member shall have any liability to restore any negative balance in
its Capital Account.


11.    Priorities. No Member shall have any rights or priority over any other
Members as to contributions or as to distributions or compensation by way of
income, except as specifically provided in this Agreement.


12.    Entity Characterization. It is the intention of the Members that the LLC
constitute a partnership for U.S. federal income tax purposes at all times when
two or more Persons (other than Persons who are not treated as separate for tax
purposes) hold LLC Interests, and, to the extent permitted under applicable law,
for all other income tax purposes. The LLC shall use its reasonable best efforts
to comply with all applicable laws and regulations to ensure that the LLC is
treated as a partnership for U.S. federal income tax purposes at any time when
two or more Persons (other than Persons who are not treated as separate for tax
purposes) hold LLC Interests.


13.    Term; Dissolution of the LLC.


(a)    Term. The term of the LLC shall be perpetual, unless sooner terminated as
hereinafter provided.


(b)    Events of Dissolution or Liquidation. The LLC shall be dissolved upon the
first to occur of the following (each, an “Event of Dissolution”): (i) the
Consent of the Board of Managers (and the consent of OMAM Intermediary in
accordance with Section 3(j) hereof); (ii) the dissolution, termination,
winding-up or bankruptcy of OM(US)H; (iii) the withdrawal, or other inability to
act as a member of the LLC, of OMAM Intermediary (provided, however, that the
Transfer of OMAM Intermediary’s LLC Interests to an OMAM Transferee, as set
forth in Section 8(a) shall not cause an Event of Dissolution), (iv) the entry
of a decree of judicial dissolution under Section 18-802 of the Act and (v) the
termination of the legal existence of the last remaining member of the LLC or
the occurrence of any other event that terminates the continued membership of
the last remaining member of the LLC unless the LLC is continued without
dissolution in a manner permitted by this Agreement or the Act. Upon the
occurrence of any event that causes the last remaining Member of the LLC to
cease to be a Member of the LLC, to the fullest extent permitted by law, the
personal representative of such member is hereby authorized to, and shall,
within 90 days after the occurrence of the event that terminated the continued
membership of such Member in the LLC, agree in writing (i) to continue the LLC
and (ii) to the admission of the personal representative or its nominee or
designee, as the case may be, as a substitute member of the LLC, effective as of
the occurrence of the event that terminated the continued membership of such
Member in the LLC. Following an Event of Dissolution, the Board of Managers
shall proceed diligently to liquidate the assets of the LLC in a manner
consistent with commercially reasonable business practices. Neither the
termination of the Equity Plan nor a Change in Control of the LLC (as defined in
the Equity Plan as a “Change in Control of the Company”) shall constitute an
Event of Dissolution. Except as provided in this Section 13(b), the death,
retirement, resignation, removal, bankruptcy or dissolution of a Member or the
occurrence of any other event that terminates the continued membership of a
Member in the LLC (including the bankruptcy of such Member) shall not in and of
itself cause a dissolution of the LLC to occur (and the LLC, without such
Member, shall continue), unless there are no remaining Members of the LLC.


-23-

--------------------------------------------------------------------------------




(c)    Distributions upon Liquidation. In connection with the liquidation of the
LLC, the assets of the LLC shall be applied and distributed by the Distribution
Committee in the following order of priority:


(i)    first, to creditors of the LLC, including Members, in the order of
priority provided by law in satisfaction of the liabilities of the LLC (whether
by payment or the making of reasonable provision for payment thereof), including
the creation or augmentation of a reserve of cash or other assets of the LLC for
contingent, conditional or unmatured liabilities in an amount, if any,
determined by the Distribution Committee to be appropriate for such purposes;
and


(ii)    thereafter, to the Members in accordance with the provisions of Section
6(b) hereof.


14.    Financial and Accounting Matters; Confidentiality.


(a)    Books and Records. The Board of Managers shall keep or cause to be kept
complete and accurate books and records of the LLC in accordance with GAAP. Such
books and records shall be maintained at the principal business office of the
LLC. Members shall have access to documents and information of the LLC that are
required to be furnished to the Members under Section 18-305 of the Act, at
their reasonable request for any purpose reasonably related to their interest as
a Member of the LLC and at their expense during ordinary business hours;
provided that, except with respect to OMAM Intermediary, the Board of Managers
or the LLC shall have the right to withhold any information, including the
following information, for such period of time as the Board of Managers or the
LLC, as applicable, determines is reasonable pursuant to Section 18-305 of the
Act:


(i)    any information that the Board of Managers or the LLC, as applicable,
reasonably believes to be in the nature of trade secrets;


(ii)    any other information (A) the disclosure of which the Board of Managers
or the LLC, as applicable, in good faith believes is not in the best interest of
the LLC or could damage the LLC or its business or (B) that the LLC is required
by law or by agreement with a third party to keep confidential; or


(iii)    to the extent as may be expressly agreed pursuant to any agreement
between the LLC and such Member.


Notwithstanding anything herein to the contrary, each Member other than OMAM
Intermediary agrees that such Member, to the fullest extent permitted by law,
(x) has no right to inspect or copy any document of the LLC containing any other
Member’s Percentage Interest (or corresponding number of Units) or to be
informed of the amount of any Capital Contributions or Capital Account balance
of, or Percentage Interests (or corresponding number of Units) held by, any
other Member, or any similar information about any employee of the LLC with
respect to LLC Interests acquired in connection with the Plan and (y) waives all
right under the Act or otherwise to review such portions of the books and
records of the LLC as would enable such Member to determine the amount


-24-

--------------------------------------------------------------------------------




of any Capital Contributions or Capital Account balance of, or Percentage
Interest (or corresponding number of Units) held by, any other Member.


(b)    Bank Accounts. Bank accounts and/or other accounts of the LLC shall be
maintained in such banking and/or other financial institution(s) as shall be
selected by the Board of Managers, and withdrawals shall be made and other
activity conducted on such signature or signatures as shall be designated by the
Board of Managers.


(c)    Financial Information. Any financial information prepared pursuant to
this Section 14(c) shall be prepared from the books and records of the LLC,
shall accurately reflect the books, records and accounts of the LLC in
accordance with GAAP, and shall be complete and correct in all material
respects.


(i)    Within ninety (90) days after the end of each fiscal year, the LLC shall
use its best efforts to cause to be prepared a consolidated balance sheet of the
LLC as of the end of such fiscal year and the related consolidated statement of
operations and cash flows for the fiscal year then ended, prepared in accordance
with GAAP, and, as promptly as practicable following such preparation, certified
by a firm of independent public accountants of recognized national standing
selected by the Board of Managers, subject to Section 3(j) hereof.
(ii)    Within ninety (90) days after the end of the second fiscal quarter of
each fiscal year, the LLC shall use its best efforts to cause to be prepared a
consolidated balance sheet of the LLC and the related consolidated statement of
operations and cash flows, unaudited but prepared in accordance with GAAP and
certified by the Chief Financial Officer of the LLC, as of the end of second
fiscal quarter and for the period from the beginning of the fiscal year to the
end of the second fiscal quarter.


(iii)    The Board of Managers may, within ninety (90) days after the end of the
first and/or third fiscal quarters, cause the LLC to use its best efforts to
cause to be prepared a consolidated balance sheet of the LLC and the related
consolidated statement of operations and cash flows, unaudited but in accordance
with GAAP and certified by the Chief Financial Officer of the LLC, as of the end
of first or third fiscal quarter and for the period from the beginning of the
fiscal year to the end of the first or third fiscal quarter, in each case as
applicable.


(iv)    The LLC shall provide copies of the financial statements specified in
Sections 14(c)(i), 14(c)(ii) and 14(c)(iii) to the Members either (A) as an
exhibit to the Equity Plan Terms of Offering for the Trading Window next
following the preparation of such financial statements or (B) within ten (10)
business days of the preparation of such financial statements as set forth in
such Sections.


(v)    The Board of Managers shall cause the officers and employees of the LLC
to cooperate with the LLC’s firm of independent public accountants and the Board
of Managers, officers and employees of the LLC in the preparation of the audited
and unaudited financial statements of the LLC described in this Section 14(c).
The Board of Managers


-25-

--------------------------------------------------------------------------------




shall further cause the officers and employees of the LLC to cooperate with the
LLC’s firm of independent public accountants and the Board of Managers, officers
and employees of the LLC in any valuation of the LLC performed for any reason,
including as required under the Equity Plan.


(d)    Fiscal Year. Except as otherwise required by the Code, the fiscal year
(and taxable year) of the LLC shall end on December 31 of each year (each a
“Fiscal Year”).


(e)    Tax Matters Partner. OMAM Intermediary shall be the “tax matters partner”
of the LLC for purposes of the Code until its bankruptcy, insolvency,
resignation or the designation of its successor, whichever occurs sooner. Any
subsequent “tax matters partner” shall be designated from time to time by the
Board of Managers, except to the extent the Code and/or Treasury Regulations
require such designation to be made in another manner. Each Member hereby
consents to such designation and agrees that upon the request of OMAM
Intermediary it will execute, certify, acknowledge, deliver, swear to, file and
record at the appropriate public offices such documents as may be necessary or
appropriate to evidence such consent. Promptly following the written request of
the tax matters partner, the LLC shall, to the fullest extent permitted by law,
reimburse and indemnify the tax matters partner for all reasonable expenses,
including reasonable legal and accounting fees, claims, liabilities, losses and
damages incurred by the tax matters partner in connection with any
administrative or judicial proceeding with respect to the tax liability of the
Members.


(f)    Confidential Information. Except as otherwise required by law or judicial
order or decree or by any governmental or regulatory agency or authority, unless
otherwise approved by the Board of Managers, no Person other than OMAM
Intermediary shall use any proprietary or confidential information owned by the
LLC other than for the benefit of the LLC, whether or not such Person is or
remains a Member (including any Person that owns equity interests of a Member
either directly or indirectly), Manager, officer, employee or other agent of the
LLC. The preceding sentence shall not, however, apply to disclosures of
information that (i) is or becomes generally available to the public other than
as a result of any violation of this Agreement by the disclosing Person or
anyone to whom such disclosing Person transmits any information or (ii) is or
becomes known or available to such disclosing Person on a non-confidential basis
from a source (other than the LLC or any of its subsidiaries) that is not under
any confidentiality obligation to the LLC or any of its subsidiaries with
respect to that information. Notwithstanding anything to the contrary herein,
OMAM Intermediary (and any Person who owns equity interests of OMAM Intermediary
either directly or indirectly) may use any proprietary or confidential
information owned by the LLC for business purposes.


15.    Indemnity; Other Business; Duties.


(a)    Indemnity.


(i)    Except as provided below, to the fullest extent permitted by law, the LLC
shall indemnify OMAM Intermediary (and any Person that owns equity interests of
OMAM Intermediary either directly or indirectly including, but not limited to,
OM(US)H and OMAM (including, in each case, any director, officer, manager,
member, partner, employee


-26-

--------------------------------------------------------------------------------




or other agent thereof) and any Member, officer or Manager (including Members,
officers and Managers who serve at the LLC’s request as directors, officers,
managers, members, partners, employees or other agents of another organization
or who serve at its request in any capacity including with respect to any
employee benefit plan; such service is hereafter described as serving in a
representative capacity) (each, a “Covered Person”) against expenses, including
attorney’s fees, and against the amount of any judgment, money, decree, fine,
penalty, or settlement (provided the Board of Managers deems, in its sole
discretion, the settlement to have been a reasonable one), necessarily paid or
incurred by such Covered Person in connection with or arising out of any claim,
or any civil, administrative or criminal action, suit, or other proceeding of
whatever nature brought against such Covered Person (other than an action
brought by or in the right of the LLC) by reason of such Covered Person being or
having been a Manager, officer or Member, serving or having served in a
representative capacity, or acting or having acted, or failing to act or to have
acted, pursuant to authority granted by this Agreement; provided, however, that
any indemnity under this Section 15(a) shall be provided out of and only to the
extent of the LLC’s assets, and no Member, officer or Manager shall have
personal liability on account thereof. Such indemnification shall apply even
though at the time of such claim, action, suit or proceeding such Covered Person
is no longer a Member, officer or Manager of the LLC. The foregoing
indemnification shall be conditioned, however, upon the Covered Person seeking
it, at all times and from time to time, (A) fully disclosing to any Person
designated by the Board of Managers all facts, events and occurrences which the
Board of Managers in its sole discretion deems relevant to its decision to
indemnify; and (B) fully cooperating with and assisting the LLC and its counsel
in any reasonable manner with respect to protecting or pursuing the LLC’s
interests in any matter relating to the subject matter of the claim, action,
suit or other proceeding for which indemnification is sought. No indemnification
shall be provided for any Covered Person (1) if such Covered Person has
committed fraud, gross negligence or willful misconduct as determined by the
Board of Managers in its sole discretion, (2) with respect to any matter as to
which the Board of Managers determines that such Covered Person (other than OMAM
Intermediary (and any Person that owns equity interests of OMAM Intermediary
either directly or indirectly including OMAM and OM(US)H), the Partnership or
OMAM Manager(s)) did not act in good faith in the reasonable belief that such
Covered Person’s action was in the best interest of the LLC or, to the extent
that such matter relates to service with respect to any employee benefit plan,
in the best interests of the participants, or the beneficiaries of such employee
benefit plan, or (3) with respect to any criminal action or proceeding, if the
Board of Managers determines that such Covered Person had reasonable cause to
believe that its conduct was unlawful. In the event a Covered Person is a
Manager, any decision of the Board of Managers referred to in the preceding
sentence shall be made by the Consent of the Board of Managers without the vote
of that Manager.
(ii)    Notwithstanding the foregoing, the LLC shall not provide indemnification
for any former Manager, officer or Member who, in the judgment of the Board of
Managers, was in serious or repeated breach of its duties as a Manager or
Member.


-27-

--------------------------------------------------------------------------------




(iii)    Any rights of indemnification hereunder shall not be exclusive but
shall be in addition to any other right which OMAM Intermediary, any Manager or
any Member may have or obtain, and shall accrue to such Covered Person’s
successors, assigns, heirs and legal representatives.
(iv)    Any employee of or agent for the LLC may be indemnified in such manner
as the Board of Managers determines.
(b)    Advancement of Expenses.    If a Covered Person provides the Board of
Managers with evidence that demonstrates to the satisfaction of the Board of
Managers that such Covered Person is reasonably likely to prevail on the merits
of such matter, expenses reasonably incurred in defending any claim, action,
suit or proceeding of the character described in Section 15(a) may, if the Board
of Managers so determines in its sole discretion, be advanced by the LLC prior
to the final disposition of such claim, action, suit or proceeding upon receipt
of a written undertaking by or on behalf of the recipient to repay all such
advances if it is ultimately determined by the Board of Managers that such
Covered Person is not entitled to indemnification pursuant to Section 15(a).
(c)    Outside Interests. OMAM Intermediary (and any Person that owns equity
interests of OMAM Intermediary either directly or indirectly including OM(US)H
and OMAM) may engage in and possess interests in other business ventures and
investment opportunities of every kind and description, independently or with
others, including serving as member, manager or partner of other limited
liability companies and partnerships, whether or not such ventures or
opportunities are competitive with the LLC, and the doctrine of corporate
opportunity or any analogous doctrine shall not apply to OMAM Intermediary (or
any Person that owns equity interests of OMAM Intermediary either directly or
indirectly, including OM(US)H or OMAM). If OMAM Intermediary (or any Person that
owns equity interests of OMAM Intermediary either directly or indirectly,
including OM(US)H or OMAM) acquires knowledge of a potential transaction,
agreement, arrangement or other matter that may be an opportunity for the LLC,
OMAM Intermediary (and any such Person) shall have no duty to communicate or
offer such opportunity to the LLC, and shall not be liable to the LLC or to any
Member for breach of any fiduciary or other duty by reason of the fact that OMAM
Intermediary (or any such Person) pursues or acquires for, or directs such
opportunity to, another Person or does not communicate such opportunity or
information to the LLC. Neither the LLC nor any Member shall have any rights in
or to such independent business ventures or investment opportunities or the
income or profits therefrom by virtue of this Agreement, and the pursuit of such
ventures, even if competitive with the activities of the LLC, shall not be
deemed wrongful, improper or the breach of any duty to the LLC or any Member
existing at law, in equity or otherwise.


(d)    Reserves. If the LLC determines that it is appropriate or necessary to do
so, the LLC may establish reasonable reserves, escrow accounts or similar
accounts to cover its obligations under this Section 15.


(e)    Rights Cumulative. The right of any Covered Person to the indemnification
provided herein shall be cumulative with, and in addition to, any and all rights
to which such Covered Person may otherwise be entitled by contract or as a
matter of law or equity and shall extend to such Covered Person’s successors,
assigns, heirs and legal representatives.




-28-

--------------------------------------------------------------------------------




(f)    Survival. The provisions of this Section 15 shall continue to afford
protection to each Covered Person regardless of whether such Covered Person
remains in the position or capacity pursuant to which such Covered Person became
entitled to indemnification under this Section 15 (regardless of whether a
claim, action, suit or proceeding is filed or commenced while such Covered
Person remains in such position or after he, she or it no longer hold such
position) and regardless of any subsequent amendment to this Agreement, and no
amendment to this Agreement shall reduce or restrict the extent to which these
indemnification provisions apply to actions taken or omissions made prior to the
date of such amendment. In addition, any repeal or modification of any of the
provisions of this Section 15 shall not adversely affect any right or protection
hereunder of any Covered Person in respect of any proceeding (regardless of when
such proceeding is first threatened, commenced or completed) arising out of, or
related to, any act or omission occurring prior to the time of such repeal or
modification.


(g)    Duties.


(i)    Notwithstanding any other provision of this Agreement or any other
provision of law or equity and to the fullest extent permitted by law, the
Members agree that none of OMAM Intermediary (and any Person that owns equity
interests of OMAM Intermediary either directly or indirectly, including OM(US)H
or OMAM), the Partnership or OMAM Manager(s) shall owe any duties (including
fiduciary duties) to any Member, the Company or any other Person bound by this
Agreement, other than the duties and obligations of such Member or OMAM
Manager(s) expressly set forth in this Agreement, provided, however, that
nothing in this Section 15(g) shall eliminate any implied contractual covenant
of good faith and fair dealing. To the extent that, at law or in equity, a
Person has duties (including fiduciary duties) and liabilities relating thereto
to the Company or to any Member, the Person acting under this Agreement shall
not be liable to Company or to any Member for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict or eliminate the duties and liabilities of a Person to any
Member, the Company or any other Person bound by this Agreement otherwise
existing at law or in equity, are agreed by the parties hereto to replace such
other duties and liabilities of the Person.


(ii)     The LLC and each of the Members expressly acknowledge that neither OMAM
Intermediary (and any Person that owns equity interests of OMAM Intermediary
either directly or indirectly, including OM(US)H and OMAM) nor OMAM Manager(s)
is under any obligation to consider the separate interests of any Member
(including the tax consequences to any Member) in deciding whether to take, or
cause the LLC to take (or decline to take), any actions, and that neither OMAM
Intermediary (and such Person) nor OMAM Manager(s) shall be liable for monetary
damages for losses sustained, liabilities incurred or benefits not derived by
any Member in connection with such decisions.


16.    Code Section 83 Safe Harbor Election. The Board of Managers is hereby
authorized and directed to cause the LLC to make an election to value any LLC
Interest issued as compensation for services to the LLC or any affiliate of the
LLC (a “Compensatory Interest”) at liquidation value (the “Safe Harbor
Election”), as the same may be permitted pursuant to or in accordance with the
finally promulgated successor rules to Proposed Treasury Regulations Section
1.83-3(l) and IRS Notice 2005-43 (collectively, the “Proposed Rules”).
Notwithstanding any provision of this


-29-

--------------------------------------------------------------------------------




Agreement, the Board of Managers shall cause the LLC to make any allocations of
items of income, gain, deduction, loss or credit (including forfeiture
allocations and elections as to allocation periods) necessary or appropriate to
effectuate and maintain the Safe Harbor Election. Any such Safe Harbor Election
shall be binding on the LLC and on all of its Members with respect to all
Transfers of Compensatory Interests while a Safe Harbor Election is in effect. A
Safe Harbor Election once made may be revoked by the Board of Managers and as
permitted by the Proposed Rules or any applicable rule. Each Member, by signing
this Agreement or by accepting such Transfer, hereby agrees to comply with all
requirements of the Safe Harbor Election with respect to all Compensatory
Interests while the Safe Harbor Election remains effective. The Board of
Managers shall file or cause the LLC to file all returns, reports and other
documentation as may be required to perfect and maintain the Safe Harbor
Election with respect to Transfers of any Compensatory Interest. The Board of
Managers is hereby authorized and empowered, without further vote or action of
the Members, to amend this Agreement as necessary to comply with the Proposed
Rules or any applicable rule, in order to provide for a Safe Harbor Election and
the ability to maintain or revoke the same, and shall have the authority to
execute any such amendment by and on behalf of each Member. Any undertakings by
the Members necessary to enable or preserve a Safe Harbor Election may be
reflected in such amendments and to the extent so reflected shall be binding on
each Member, respectively. Each Member agrees to cooperate with the Board of
Managers to perfect and maintain any Safe Harbor Election, and to timely execute
and deliver any documentation with respect thereto reasonably requested by the
Board of Managers. No Transfer of any LLC Interest shall be effective unless
prior to such Transfer the transferee of such LLC Interest shall have agreed in
writing to be bound by the provisions of this Section 16, in form and substance
satisfactory to the Board of Managers.


17.    Internal Revenue Code Section 409A. This Agreement is intended to comply
with the requirements of Code Section 409A, including any applicable
requirements for exclusion from coverage by such Code Section 409A. Consistent
with this intent, this Agreement shall be construed and administered in
accordance with Code Section 409A and the Treasury Regulations and other
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the effective date of this Agreement. In
the event that the Board of Managers determines that any amount payable
hereunder will be taxable to any Member under Section 409A of the Code, the
Treasury Regulations or other guidance, prior to payment of such amount, the
Board of Managers is hereby authorized and empowered, without further vote or
action of the Members, (a) to amend this Agreement (including with retroactive
effect) as the Board of Managers determines necessary or appropriate to preserve
the intended tax treatment of any payments provided by this Agreement, and shall
have the authority to execute any such amendment by and on behalf of each
Member, and/or (b) to take such other actions as the Board of Managers
determines necessary or appropriate to comply with the requirements of Code
Section 409A.


18.    Miscellaneous.


(a)    Binding Effect. The terms of this Agreement shall be binding upon and
shall inure to the benefit of (i) the Members and their respective successors,
successors-in-title, heirs and assigns and (ii) the Managers and any successors
thereto designated pursuant to Section 3(b) hereof, provided, however, that this
Agreement shall inure to the benefit of successors and assigns only in


-30-

--------------------------------------------------------------------------------




the event of Transfers in compliance with Section 8 hereof. None of the
provisions of this Agreement shall be for the benefit of or enforceable by any
Person not a party hereto, including without limitation any creditor of the LLC
(including any Member acting in its capacity as a creditor of the LLC) or any
creditor of any Member.


(b)    Amendment. No amendment of this Agreement shall be valid or binding
unless such amendment is made with the consent of OMAM Intermediary in
accordance with Section 3(j)(i) hereof. Notwithstanding anything to the contrary
contained herein, OMAM Intermediary may amend this Agreement at any time in its
sole discretion without the consent of any Member or other Person being
required.


(c)    Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall for all purposes constitute one
Agreement, binding on all the Members and Managers notwithstanding that they
have not signed the same counterpart.


(d)    Notices. All notices under this Agreement shall be effective (i) when
received, if delivered by hand, (ii) the following business day after having
been timely sent by reputable overnight courier service for priority, next-day
delivery, (iii) four (4) business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, or (iv) upon
confirmation of receipt by the recipient after having been sent by fax (but on
the next business day after confirmation of receipt if such receipt is after
business hours at the time and place of receipt). All such notices in order to
be effective shall be in writing and shall be addressed (to the recipient’s
street address or fax number, as the case may be), if to the LLC at its
principal office address set forth in Section 1 hereof, to the attention of
Joseph R. Nixon, Jr., phone: (214) 665-1900, fax: (214) 665-1936 (with a prior
call to (214) 665-1953), and with a copy to the Chief Compliance Officer; and if
to a Member at the last street address or fax number, as the case may be, of
record on the LLC’s books, and copies of such notices shall also be sent to the
last such address for the recipient which is known to the sender, if different
from the address so specified. Copies of such notices shall also be sent to OMAM
Inc., 200 Clarendon Street, 53rd Floor, Boston, MA 02116, Attention: General
Counsel, phone: (617) 369-7300, fax: (617) 369-7499. Notice addresses may be
changed at any time by notice as provided in this Section 18(e).


(e)    Interpretation.


(i) As used herein, the singular shall include the plural, and the masculine
gender shall include the feminine and neuter, and vice-versa, unless the context
otherwise requires. Any reference to any federal, state, local, or foreign
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. Any reference
herein to “include”, “includes”, “including” and any derivation thereof shall be
interpreted to be immediately followed by “without limitation”. Any reference to
any Section or paragraph shall be deemed to refer to a Section or paragraph of
this Agreement, unless the context clearly indicates otherwise.


(ii)    Notwithstanding any other provision of this Agreement or any other
provision of law or equity, whenever in this Agreement OMAM Intermediary (or any
Person that owns equity interests of OMAM Intermediary either directly or
indirectly, including OM(US)H


-31-

--------------------------------------------------------------------------------




or OMAM) or OMAM Manager(s) is permitted or required to make a decision (a) in
his, her or its “sole discretion”, “absolute discretion” or “discretion” or that
he, she or it deems “necessary,” “appropriate” or “advisable” or under a grant
of similar authority or latitude, OMAM Intermediary (and such Person) and OMAM
Manager(s) shall, to the fullest extent permitted by law be permitted to make
such decision in his, her or its sole discretion (regardless of whether there is
a reference to “sole discretion,” “absolute discretion” or “discretion”), and
shall be entitled to consider only such interests and factors as he, she or it
desires, including its own interests, and shall have no duty or obligation
(fiduciary or otherwise) to give any consideration to any interest of or factors
affecting the LLC or any Member, and shall not be subject to any other or
different standards imposed by this Agreement or under law, rule or regulation
or in equity, or (b) in its “good faith” or under another expressed standard,
OMAM Intermediary (and such Person) and OMAM Manager(s) shall act under such
express standard and shall not be subject to any other or different standards.


(f)    Entire Agreement. This Agreement, including Appendix I and Appendix II
attached hereto, which are hereby incorporated herein, embodies the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements and understandings relating to
such subject matter.


(g)    Survival of Certain Provisions. The obligations of each Member pursuant
to Sections 7(d), 7(j), 14(e) (including the designation of the tax matters
partner), 14(f) and 15 shall survive the termination or expiration of this
Agreement, the withdrawal of such Member and the dissolution, winding up and
liquidation of the LLC.


(h)    Waiver of Partition.    Except as may otherwise be provided by any
applicable law or regulation in connection with the dissolution, winding up and
liquidation of the LLC, each Member hereby irrevocably waives any and all rights
that it may have to maintain an action for partition of any of the LLC’s
property.


(i)    Further Actions. Each Member shall execute and deliver such other
certificates, agreements and documents, and take such other actions, as may
reasonably be requested by the Board of Managers in connection with the
formation of the LLC and the achievement of its purposes or to give effect to
the provisions of this Agreement, in each case as are not inconsistent with the
terms and provisions of this Agreement, including any documents that the Board
of Managers determines to be necessary or appropriate to form, qualify or
continue the LLC as a limited liability company in all jurisdictions in which
the LLC conducts or plans to conduct its investment and other activities and all
such agreements, certificates, tax statements and other documents as may be
required to be filed by or on behalf of the LLC.


(j)    Severability. If any provision of this Agreement is held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded, and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms;
provided, however, that this Agreement continues to


-32-

--------------------------------------------------------------------------------




reasonably and substantially reflect the intent of the parties expressed herein
taking into account the exclusion of such unenforceable provision.


(k)    Governing Law; Jurisdiction.


(i)    THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE NOTWITHSTANDING ANY CONFLICT OF LAW RULES TO THE
CONTRARY. IN THE EVENT OF A CONFLICT BETWEEN ANY PROVISION OF THIS AGREEMENT AND
ANY NONMANDATORY PROVISION OF THE ACT, THE PROVISION OF THIS AGREEMENT SHALL
CONTROL AND TAKE PRECEDENCE.
(ii)    Each party HERETO, TO THE FULLEST EXTENT PERMITTED BY LAW, (a) submits
to the exclusive jurisdiction of the federal and state courts located in BOSTON,
MASSACHUSETTS in any action or proceeding arising out of or relating to this
Agreement or the formation, breach, termination or validity thereof, PROVIDED,
however, THAT A MEMBER WHO IS NOT A MANAGER MAY MAINTAIN A LEGAL ACTION OR
PROCEEDING IN THE COURTS OF THE sTATE OF DELAWARE WITH RESPECT TO MATTERS
RELATING TO THE ORGANIZATION OR INTERNAL AFFAIRS OF THE LLC (b) agrees that all
claims in respect of such action or proceeding may be heard and determined in
such courts, (c) waives any claim of inconvenient forum or other challenge to
venue in such court, (d) agrees not to bring any action or proceeding arising
out of or relating to this Agreement in any other court and (e) waives any right
it may have to a trial by jury with respect to any action or proceeding arising
out of or relating to this Agreement. Each party hereto agrees, TO THE FULLEST
EXTENT PERMITTED BY LAW, to accept service of any summons, complaint or other
initial pleading made in the manner provided for the giving of notices in
Section 18(D), provided, however, that nothing in this Section 18(K) shall
affect the right of any party hereto to serve such summons, complaint or other
initial pleading in any other manner permitted by law.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


        


-33-

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Member has executed this Agreement as of the date first
above written.


 
MEMBERS:
 
 
 
OMAM Intermediary (BHMS), LLC
 
 
 
/s/ Stephen H. Belgrad
 
Name: Stephen H. Belgrad
 
Title: President
 
 



            




-34-

--------------------------------------------------------------------------------












APPENDIX I


Defined Terms


Capitalized terms used in this Agreement shall have the meanings specified in
this Appendix I.


“ACC Return” means the amount accruing, from time to time, at the rate of
interest announced by Bank of America, N.A. at its head office from time to time
as its “Prime Rate” plus 2% per annum, compounded annually, on OMAM
Intermediary’s Unreturned Additional Capital Contributions.


“Act” has the meaning set forth in the recitals to this Agreement.


“Additional Capital Contribution” has the meaning set forth in Section 4(b)
hereof.


“Additional Managers” has the meaning set forth in Section 3(b)(ii) hereof.


“Adjusted Capital Account Deficit” means, with respect to any Member for any
taxable year or other period, the deficit balance, if any, in such Member’s
Capital Account as of the end of such year or other period, after giving effect
to the following adjustments:


(a)    Credit to such Capital Account any amounts that such Member is obligated
to restore or is deemed obligated to restore as described in the penultimate
sentence of Treasury Regulation Section 1.704-2(g)(1) and in Treasury Regulation
Section 1.704-2(i)(5); and


(b)    Debit to such Capital Account the items described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).


“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly controls, is under common control with, or is controlled
by, the specified Person. As used herein, the term “control” means the
possession by a Person, directly or indirectly, of the power to direct or cause
the direction of the management and policies of another Person, whether through
ownership of 50% or more of the voting securities of such other Person, by
contract or otherwise.


“Agreement” has the meaning set forth in the Preamble to this Agreement.


“Agreement of Limited Partnership” means the Partnership’s Agreement of Limited
Partnership, effective January 12, 2010, as amended from time to time.


“Approved Budget” means the budget and business plan described in Section 3(l)
hereof that has received final approval of OM(US)H, subject to any changes
thereto as may be approved by OM(US)H in accordance with such Section 3(l).


-35-

--------------------------------------------------------------------------------






“Board of Managers” has the meaning set forth in Section 3(b) hereof.


“Book Basis” means, with respect to any asset of the LLC, the asset’s adjusted
basis for federal income tax purposes, except as follows:


(a)    The initial Book Basis of any asset contributed by a Member to the LLC
shall be the gross fair market value of such asset, as determined in good faith
by the Distribution Committee;


(b)    The Book Basis of LLC assets shall be adjusted to equal their respective
gross fair market values, as determined in good faith by the Distribution
Committee, as of the times permitted by Treasury Regulation Section
1.704-l(b)(2)(iv)(f)(5); provided, that the Distribution Committee reasonably
determines that such adjustment is necessary to reflect the relative economic
interests of the Members in the LLC;


(c)    The Book Basis of any LLC asset distributed to any Member shall be
adjusted to equal the gross fair market value of such asset on the date of
distribution as determined in good faith by the Distribution Committee; and


(d)    The Book Basis of LLC assets shall be increased (or decreased) to reflect
any adjustments to the adjusted basis of such assets pursuant to Code Section
734(b) or Code Section 743(b), but only to the extent that such adjustments are
taken into account in determining Capital Accounts pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m) and subparagraph (vi) of the definition
of “Profit” and “Loss”; provided, however, that Book Basis shall not be adjusted
pursuant to this subparagraph (d) to the extent that an adjustment pursuant to
subparagraph (b) is required in connection with a transaction that would
otherwise result in an adjustment pursuant to this subparagraph (d).


If the Book Basis of an asset has been determined or adjusted pursuant to
subparagraph (a), (b) or (d), such Book Basis shall thereafter be adjusted by
the Depreciation taken into account with respect to such asset for purposes of
computing Profits and Losses.


“Capital Account” has the meaning set forth in Section 4(c) hereof.


“Capital Contribution” means the amount of money and the fair market value of
any property actually contributed to the capital of the LLC by a Member in its
capacity as a Member.


“Certificate of Formation” has the meaning set forth in the recitals to this
Agreement.


“Code” means the Internal Revenue Code of 1986, as amended.


“Compensatory Interest” has the meaning set forth in Section 16 hereof.


“Compensatory Property” has the meaning set forth in Section 6(g) hereof.


“Consent of the Board of Managers” has the meaning set forth in Section 3(c)
hereof.




-36-

--------------------------------------------------------------------------------




“Continuing Member” means a Person that is a Member on the record date for the
fourth quarter of a taxable year (as determined by the Distribution Committee).


“Covered Person” has the meaning set forth in Section 15(a) hereof.


“Depreciation” means, for each taxable year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such taxable year, except that if the Book Basis of an
asset differs from its adjusted basis for federal income tax purposes at the
beginning of such taxable year, Depreciation shall be an amount which bears the
same ratio to such beginning Book Basis as the federal income tax depreciation,
amortization, or other cost recovery deduction for such taxable year bears to
such beginning adjusted tax basis, in each case properly adjusted to reflect
acquisitions and dispositions made during such taxable years; provided, however,
that if the adjusted basis for federal income tax purposes of an asset at the
beginning of such taxable year is zero, Depreciation shall be determined with
reference to such beginning Book Basis using any reasonable method selected by
the Distribution Committee.


“Distribution Policy” has the meaning set forth in Section 3(h)(i).


“Equity Plan” has the meaning set forth in the recitals to this Agreement.


“Event of Dissolution” has the meaning set forth in Section 13(b) of this
Agreement.


“Framework” has the meaning set forth in Section 3(c)(i) of this Agreement.


“Fiscal Year” has the meaning set forth in Section 14(d) of this Agreement.


“GAAP” means “US generally accepted accounting principles” with the exception of
not applying the provisions of FASB Interpretation Nos. 46 and 46R
“Consolidation of Variable Interest Entities” and EITF issue No. 04-5
“Determining Whether a General Partner, or the General Partners as a Group,
Controls a Limited Partnership or Similar Entity When the Limited Partners Have
Certain Rights” that could result in the LLC consolidating additional entities
that are accounted for using the equity or cost method of accounting. The LLC
should continue to apply in its’ special purpose financial statements, the
accounting guidance specific to consolidations under US generally accepted
accounting principles that existed prior to FIN46, FIN46R and EITF 04-05.


“Limited Partner” has the meaning given in the Agreement of Limited Partnership
of the Partnership.


“LLC” has the meaning set forth in the recitals to this Agreement.


“LLC Interest” means a “limited liability company interest” in the LLC within
the meaning of Section 18-101(8) of the Act, together with all voting or consent
rights (if any) and any other rights appertaining to such limited liability
company interest under this Agreement. In accordance with Section 4(f), all LLC
Interests held by a Person other than OMAM Intermediary (or any Person that owns
equity interests in OMAM Intermediary either directly or indirectly) shall have
no voting or consent rights hereunder or under the Act except as expressly
provided in this Agreement.


-37-

--------------------------------------------------------------------------------




References in this Agreement to vested LLC Interests and unvested LLC Interests
shall be interpreted in accordance with the Equity Plan. LLC Interests shall be
represented in the form of Units.


“LLC Minimum Gain” means “partner minimum gain” as defined in Treasury
Regulation Section 1.704-2(d).


“LP Interest” has the meaning set forth in Section 7(k). LP Interests shall be
represented in the form of Units of the Partnership.


“Loss” means, for each taxable year or other period, an amount equal to the
excess of (a) the LLC’s items of loss and deduction for such year or other
period (other than those items specially allocated pursuant to Sections 7(d)(i)
through 7(d)(vi) of this Agreement over (b) the LLC’s items of income and gain
for such year or other period (other than those items specially allocated
pursuant to Sections 7(d)(i) through 7(d)(vi) of this Agreement, determined in
accordance with Code Section 703(a) (including all items of income, gain, loss
and deduction required to be stated separately under Code Section 703(a)(1)),
with the following adjustments:


(a)    Any income of the LLC that is exempt from federal income tax, and not
otherwise taken into account in computing Loss, will be considered an item of
income;


(b)    Gain resulting from any disposition of any LLC asset with respect to
which gain or loss is recognized for federal income tax purposes will be
computed by reference to the Book Basis of such asset, notwithstanding that the
adjusted tax basis of such asset may differ from its Book Basis;


(c)    Any increase to Capital Accounts as a result of any adjustment to the
Book Basis of LLC assets pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(f) shall constitute an item of income;


(d)    Any expenditures of the LLC described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures under Treasury Regulation
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Loss, will be considered an item of deduction;


(e)    Loss resulting from any disposition of any LLC asset with respect to
which gain or loss is recognized for federal income tax purposes will be
computed by reference to the Book Basis of such asset, notwithstanding that the
adjusted tax basis of such asset may differ from its Book Basis;


(f)    In lieu of depreciation, amortization and other cost recovery deductions
taken into account in computing taxable income or loss, there will be taken into
account the Depreciation for the taxable year or other period as determined
hereunder;


(g)    Any decrease to Capital Accounts as a result of any adjustment to the
Book Basis of LLC assets pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(f) shall constitute an item of loss; and




-38-

--------------------------------------------------------------------------------




(h)    Any increase or decrease to Capital Accounts to take into account the
amount of any unrealized gain or loss with respect to distributed property as
described in Treasury Regulation Section 1.704-1(b)(2)(iv)(e)(1) shall
constitute an item of gain or loss, as applicable.


“Manager” has the meaning set forth in Section 3(b) hereof.


“Maximum LLC Interests” means an aggregate percentage equity interest in the LLC
equal to 24.9% or such other aggregate percentage equity interest in the LLC
that the Participants (as defined in the Equity Plan) as a group are permitted
by OMAM Intermediary to own from time to time.


“Member” and “Members” have the respective meanings set forth in the Preamble to
this Agreement.


“Member Nonrecourse Debt” means “partner nonrecourse debt” as defined in
Treasury Regulation Section 1.704-2(b)(4).


“Noncontinuing Member” means a Person that was a Member during the taxable year
but is not a Member on the record date for the fourth quarter of such taxable
year (as determined by the Distribution Committee).


“Nonrecourse Deductions” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(1).


“Nonvested LLC Interest” has the meaning set forth in Section 9 hereof.


“OFAC” has the meaning set forth in Section 3(k) hereof.


“OMAM” shall mean OM Asset Management, plc, a public limited company, domiciled
in England and Wales with a registration number of 09062478, or any successor
thereto.


“OMAM Manager” has the meaning set forth in Section 3(b)(i) hereof.


“OMAM Transferee” has the meaning set forth in Section 8(a).


“OMAM Intermediary” has the meaning set forth in the Preamble to this Agreement.


“OMAM Intermediary Income Preference” shall mean (a) with respect to a
distribution in respect of a calendar quarter ending on March 31, June 30 or
September 30, $6,250,000 and (b) with respect to a distribution in respect of a
calendar quarter ending on December 31, the excess of $25 million over the
aggregate amount previously distributed to OMAM Intermediary in respect of the
calendar year ending on such December 31 pursuant to Section 6(a)(ii).








“OM(US)H” has the meaning set forth in the Recitals to this Agreement.




-39-

--------------------------------------------------------------------------------




“Partnership” has the meaning set forth in the recitals to this Agreement.


“Participant Interest Value” has the meaning set forth in the Equity Plan.


“Percentage Interests” means the respective percentage LLC Interest that the
Members hold in the LLC as set forth on the books and records of the LLC (as
such books and records may be amended from time to time). Percentage Interests
shall be calculated, with respect to any Member, by dividing (a) the number of
Units such Member holds by (b) the number of total outstanding Units at the time
of calculation.


“Person” means any natural person or any general partnership, limited
partnership, limited liability partnership, limited liability limited
partnership, corporation, limited liability company, joint venture, trust,
business trust, cooperative, association, joint-stock company, unincorporated
association, sole proprietorship, government or governmental agency or authority
or other entity, including the heirs, executors, administrators, legal
representatives, successors and assigns of such Person where the context so
admits.


“Profit” means, for each taxable year or other period, an amount equal to the
excess of (a) the LLC’s items of income and gain for such year or other period
(other than those items specially allocated pursuant to Sections 7(c) and 7(d)
of this Agreement) over (b) the LLC’s items of deduction and loss for such year
or other period (other than those items specially allocated pursuant to Sections
7(c) and 7(d) of this Agreement), determined in accordance with Code Section
703(a) (including all items of income, gain, loss and deduction required to be
stated separately under Code Section 703(a)(1)), with the following adjustments:


(a)    Any income of the LLC that is exempt from federal income tax, and not
otherwise taken into account in computing Profit, will be considered an item of
income;


(b)    Gain resulting from any disposition of any LLC asset with respect to
which gain or loss is recognized for federal income tax purposes will be
computed by reference to the Book Basis of such asset, notwithstanding that the
adjusted tax basis of such asset may differ from its Book Basis;


(c)    Any increase to Capital Accounts as a result of any adjustment to the
Book Basis of LLC assets pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(f) shall constitute an item of income;


(d)    Any expenditures of the LLC described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures under Treasury Regulation
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profit, will be considered an item of deduction;


(e)    Loss resulting from any disposition of any LLC asset with respect to
which gain or loss is recognized for federal income tax purposes will be
computed by reference to the Book Basis of such asset, notwithstanding that the
adjusted tax basis of such asset may differ from its Book Basis;




-40-

--------------------------------------------------------------------------------




(f)    In lieu of depreciation, amortization and other cost recovery deductions
taken into account in computing taxable income or loss, there will be taken into
account the Depreciation for the taxable year or other period as determined
hereunder;


(g)    Any decrease to Capital Accounts as a result of any adjustment to the
Book Basis of LLC assets pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(f) shall constitute an item of loss; and


(h)    Any increase or decrease to Capital Accounts to take into account the
amount of any unrealized gain or loss with respect to distributed property as
described in Treasury Regulation Section 1.704-1(b)(2)(iv)(e)(1) shall
constitute an item of gain or loss, as applicable.


The amounts of the LLC’s items of income, gain, deduction and loss available to
be specially allocated pursuant to Sections 7(c) and 7(d) of this Agreement
shall be determined by applying rules analogous to those set forth in paragraphs
(a) through (h) above.


“Proposed Rules” has the meaning set forth in Section 16 hereof.


“Safe Harbor Election” has the meaning set forth in Section 16 hereof.


“Securities Act” has the meaning set forth in Section 8(f) hereof.


“Tax Distribution” has the meaning set forth in Section 6(c) hereof.


“Terminating Capital Event” means a merger or dissolution of the LLC or a sale
of all or substantially all of its assets, excluding a merger with, or sale to,
OMAM, OM(US)H or an Affiliate of OMAM or OM(US)H.


“Transfer” (and corresponding grammatical variations thereof) means, when used
as a noun, any disposition of all or any portion of an LLC Interest, for value
or otherwise, including without limitation any sale, gift, bequest, assignment,
pledge or encumbrance, and whether effected by contract, by operation of law or
otherwise. “Transfer” (and corresponding grammatical variations thereof) when
used as a verb, shall have a correlative meaning.


“Treasury Regulations” means any applicable regulations under the Code.


“Unit” means a unit of measurement used to allocate Profits and Losses and
distributions of the LLC among the Members in accordance with this Agreement and
the Distribution Policy. There shall be an unlimited number of authorized Units,
which shall only be issued in accordance with the terms of the Equity Plan and
this Agreement.


“Unpaid ACC Return” means, at a particular time of determination, the excess of
(a) the amount of OMAM Intermediary’s ACC Return over (b) the aggregate amount
of distributions made to OMAM Intermediary pursuant to Section 6(a)(i) of this
Agreement.




-41-

--------------------------------------------------------------------------------




“Unreturned Additional Capital Contribution” means the excess of (a) the amount
of OMAM Intermediary’s Additional Capital Contributions over (b) the aggregate
amount of distributions made to OMAM Intermediary pursuant to Section 6(a)(iii)
hereof.


“Withholding Tax Act” has the meaning set forth in Section 7(j) hereof.




-42-

--------------------------------------------------------------------------------




APPENDIX II


Meeting Procedures


1.    Meetings. Meetings of the Board of Managers may be held at any time and at
any place within or without the State of Delaware fixed by resolution of the
Board of Managers or upon the call of the Chief Executive Officer of the LLC, a
majority of the Managers, or an OMAM Manager.


2.    Notice. Notice of any meeting not held at a time fixed by a resolution of
the Board of Managers shall be given to a Manager by U.S. mail, overnight
delivery, facsimile (in each case with a copy provided by electronic mail) or
electronic mail at least 48 hours (and in no event less than one business day)
before the meeting addressed to such Manager at such Manager’s usual or last
known business or residence address or facsimile, or by telephone or by delivery
in person at least 24 hours before the meeting. Notice of a meeting need not be
given to any Manager if a written waiver of notice, executed by such Manager
before or after the meeting, is filed with the records of the meeting, or to any
Manager who attends the meeting without protesting prior thereto or at its
commencement the lack of notice to such Manager. Notice of a meeting shall state
the time and place of the meeting. Neither notice of a meeting nor a waiver of a
notice need specify the purposes of the meeting.


3.    Quorum. Except as may be otherwise provided by law or by this Agreement,
at any meeting of the Board of Managers a majority of the Managers present in
person or by proxy then in office shall constitute a quorum; provided, however,
that at least one of the OMAM Managers is present in person or by proxy and
provided, further, that, subject to Section 3(j) of this Agreement, the Board of
Managers shall take no action without the Consent of the Board of Managers. Any
meeting may be adjourned from time to time by a majority of the votes cast upon
the question, whether or not a quorum is present, and the meeting may be held as
adjourned without further notice.


4.    Action Without a Meeting. Subject to Section 3(j) of this Agreement, any
action required or permitted to be taken at any meeting of the Board of Managers
may be taken without a meeting if the number of Managers (including at least one
of the OMAM Managers) required to take such action consents thereto in writing,
and such writing or writings are filed with the records of the meetings of the
Board of Managers. Such consent shall be treated for all purposes as the act of
the Board of Managers.


5.    Participation in Meetings by Telephone and Video. Managers may participate
in a meeting of the Board of Managers by means of conference telephone, video
conference or similar communications equipment by means of which all Persons
participating in the meeting can hear each other or by any other means permitted
by law. Such participation shall constitute presence in person at such meeting.


6.    Compensation. No member of the Board of Managers shall be paid
compensation or fees for such Manager’s services as Manager, but each Manager
shall be reimbursed by the LLC for such Manager’s reasonable expenses incurred
in the performance of such Manager’s duties as Manager as the Board of Managers
from time to time may determine by the Consent of the Board


-43-

--------------------------------------------------------------------------------




of Managers. Nothing contained in this Section 6 shall be construed to preclude
any Manager from serving the LLC in any other capacity and receiving reasonable
compensation therefor.


7.    Committees. Subject to Section 3(h) of this Agreement, the Board of
Managers shall have the power at any time to discharge any member of, change the
membership of, fill vacancies in, or designate one or more Persons as alternate
members of, any committee of the Board of Managers, except with respect to any
OMAM Manager (or his or her designee) serving on any such committee. Each
committee shall keep regular minutes and report to the Board of Managers when
required. Subject to Section 3(h) of this Agreement and except as the Board of
Managers may otherwise determine, any such committee shall make, alter and
repeal rules of procedure for the conduct of its business consistent with this
Agreement. Each such committee shall meet where, when and as provided by such
rules or by resolution of the Board of Managers. Except as the Board of Managers
may otherwise determine, a majority of the Persons then constituting the
membership of any such committee, present in person or by proxy, shall
constitute a quorum for the transaction of business, except that when a
committee shall have only one member or only the OMAM Manager(s), then one
member, present in person or by proxy, shall constitute a quorum; provided,
however, that, if one or more OMAM Managers or his or her designee is a member
of such committee, at least one of the OMAM Managers or its designee is present,
in person or by proxy, (or, if there is at any time no OMAM Manager or designee,
the Chief Executive Officer of OMAM is present, in person or by proxy). Subject
to Section 3(h) of this Agreement, when there is a quorum at any meeting of any
such committee, a majority of those present, in person or by proxy, and voting
shall be requisite and sufficient to effect any action, or to decide any
question or measure presented to the meeting; provided that if a committee’s
membership consists only of the OMAM Manager(s) or his or her designee, either
Manager or designee shall be requisite and sufficient to effect any action, or
to decide any question or measure presented at the meeting. Subject to Section
3(h) of this Agreement, any action required or permitted to be taken at any
meeting of any such committee may be taken without a meeting if the number of
members of such committee (including if one or more OMAM Managers or his or her
designee is a member of such committee, at least OMAM Manager or its designee)
is required to take such action consents thereto in writing, and such writing or
writings are filed with the records of the meetings of such committee. Such
consent shall be treated for all purposes as the act of such committee.


8.    Proxies. Any member of the Board of Managers or committee thereof may, by
a writing, grant a proxy to any other member of the Board of Managers or such
committee, as the case may be, permitting such other member to vote in approval
of any matter within the scope of such proxy; provided that if only an OMAM
Manager serves on a committee, such OMAM Manager may grant such proxy to any
other member of the Board of Managers irrespective of whether such member serves
on such committee.








-44-